UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 1-13521 Hypercom Corporation (Exact name of registrant as specified in its charter) Delaware 86-0828608 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 8888 East Raintree Drive, Suite 300, Scottsdale, Arizona 85260 (Address of principal executive offices) (Zip Code) (480) 642-5000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $.001 par value per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £No R Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes £No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £Accelerated filer RNon-accelerated filer £Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R As of June 30, 2010, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $51,308,669 based on the closing sale price as reported on the New York Stock Exchange. Shares held by executive officers, directors and persons owning directly or indirectly more than 10% of the outstanding common stock have been excluded from the preceding number because such persons may be deemed to be affiliates of the registrant. This determination of affiliate status is not necessarily a conclusive determination for other purposes. Class Outstanding at March 7, 2011 Common Stock, $.001 par value per share 56,377,663 shares DOCUMENTS INCORPORATED BY REFERENCE Document Parts Into Which Incorporated Notice and Proxy Statement for the 2010 Annual Part III (Items 10, 11, 12, 13 and 14) Meeting of Stockholders (Proxy Statement) TABLE OF CONTENTS Item No. Caption Page PART I 1. Business 2 1A. Risk Factors 16 1B. Unresolved Staff Comments 30 2. Properties 30 3. Legal Proceedings 31 4. (Removed and Reserved) 32 PART II 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 33 6. Selected Financial Data 34 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 7A. Quantitative and Qualitative Disclosures About Market Risk 48 8. Financial Statements and Supplementary Data 48 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 48 9A. Controls and Procedures 49 9B. Other Information 51 PART III Directors, Executive Officers and Corporate Governance 51 Executive Compensation 51 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 51 Certain Relationships and Related Transactions, and Director Independence 51 Principal Accountant Fees and Services 52 PART IV Exhibits and Financial Statement Schedules 52 Signatures 53 Exhibit Index 94 Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This report and certain information incorporated by reference herein contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. In passing the Private Securities Litigation Reform Act of 1995, as amended (the “Reform Act”), Congress encouraged public companies to make “forward-looking statements” by creating a safe harbor to protect companies from securities law liability in connection with such forward-looking statements. We intend to qualify both our written and oral forward-looking statements for protection under the Reform Act and any other similar safe harbor provisions. “Forward-looking statements” include expressed expectations of future events and the assumptions on which the expressed expectations are based. The words “believe,” “expect,” “anticipate,” “intend,” “forecast,” “estimate,” “project,” “will” and similar expressions identify forward-looking statements. Such statements may include, but are not limited to, the severity and duration of the current economic and financial conditions; the state of the electronic payments industry and competition within the industry; projections regarding specific demand for our products and services; the level of demand and performance of the major industries we serve, including but not limited to the banking sector; the commercial feasibility and acceptance of new products, services and market development initiatives; our ability to successfully penetrate the vertical and geographic markets that we have targeted; our ability to improve our cost structure, including reducing our product and operating costs; our ability to develop more recurring revenue streams; our ability to successfully manage our contract manufacturers and our joint development manufacturing model, including the impact on inventories; our ability to allocate research and development resources to new product and service offerings; our ability to increase market share and our competitive strength; our future financial performance and financial condition; the adequacy of our current facilities and management systems infrastructure to meet our operational needs; the status of our relationship with and condition of third parties upon whom we rely in the conduct of our business; the sufficiency of reserves for assets and obligations exposed to revaluation; our ability to successfully expand our business and increase revenue; our ability to manage expenses, maintain or grow our revenue, and other risks associated with our company being merged with and into VeriFone Systems, Inc. as contemplated by a definitive merger agreement between the two companies; our ability to integrate and obtain expected results and benefits from future acquisitions; our ability to effectively manage our exposure to foreign currency exchange rate fluctuations; our ability to sustain our current income tax structure; the impact of current and future litigation matters on our business; our ability to fund our projected liquidity needs and pay down outstanding debt obligations from cash flow from operations and our current cash reserves; our ability to remain compliant with and provide transaction security as required by relevant industry standards and government regulations; and future access to capital on terms that are acceptable, as well as assumptions related to the foregoing. All forward-looking statements are inherently uncertain as they are based on various expectations and assumptions concerning future events and are subject to numerous unquantifiable risks and uncertainties, some of which are unknown, that could cause actual events or results to differ materially from those projected. Due to such risks and uncertainties, you should not place undue reliance on our written or oral forward-looking statements. We are under no obligation, nor do we intend, to update or revise such forward-looking statements to reflect future developments, changed assumptions, the occurrence of unanticipated events, or changes to future operating results over time. We provide the risk factor disclosure contained in “Item 1A — Risk Factors” of this Annual Report on Form 10-K in connection with our continuing effort to qualify our written and oral forward-looking statements under the safe harbor protection of the Reform Act and any other similar safe harbor provisions. Many of the important factors currently known to management that could cause actual results to differ materially from those in forward-looking statements include such risks contained in our “Risk Factors” section. - 1 - Table of Contents PART I Unless otherwise indicated, the terms “Hypercom,” “the Company,” “we,” “us,” “our,” and “our business” refer to Hypercom Corporation and its subsidiaries on a consolidated basis. Item 1.Business General Hypercom Corporation is one of the largest global providers of complete electronic payment and transaction solutions and value-added services at the point of transaction. Our vision is to be the world’s most recognized and trusted brand for electronic transaction solutions through a suite of secure and certified, end-to-end electronic transaction products and software, as well as through a wide range of support and maintenance services. Our customers include domestic and international financial institutions, electronic payment processors, transaction network operators, retailers, system integrators, independent sales organizations (“ISOs”) and distributors. We also sell our products to companies in the hospitality, transportation, healthcare, prepaid card and restaurant industries. Customers around the globe select us because of our proven leadership and expertise in the global electronic payments industry, commitment to our customers’ success, continued support of technologies and the quality and reliability of our products and services. We deliver convenience and value to businesses that depend on reliable, secure, high-speed and high-volume electronic transactions. We believe our strength lies in our people, technology and a commitment to delivering excellent value to our customers. Our products enable our customers to accept a wide range of payments and other transactions, including credit cards, signature and PIN (Personal Identification Number) based debit cards, contactless identification and near field communications (“NFC”), stored-value cards, and electronic benefits transfer. We will continue to enhance our product and service portfolio, and make long-term investments in technology for the evolving needs of our customers. We are positioned to meet the increased demands of the global marketplace and capitalize on key geographic and vertical market opportunities in order to achieve our goal of increasing market share and profitability. Business History We design and sell a variety of electronic transaction terminals, peripheral devices, transaction networking devices, transaction management systems, application software and information delivery services. Additionally, we provide directly, or through qualified contractors, support and related services, which include maintenance, on-site technology assessments, network training, and design and implementation. Founded in Australia 1978, our operations were primarily focused on Asia-Pacific markets until 1987, when we expanded our operations into the United States, and later into South America, Central America, Europe, and the Middle East.We reincorporated in 1996 under the laws of Delaware and shortly thereafter, through a series of corporate restructurings, became a U.S. holding company for the Australian corporation and its subsidiaries. In 1997, we completed an initial public offering of our common stock, which is listed on the New York Stock Exchange (“NYSE”) under the symbol “HYC.” We report our operating information in four business segments: (i)the Americas, (ii)Northern EMEA (“NEMEA”), (iii)Southern EMEA (“SEMEA”) and (iv)Asia-Pacific. The countries in the Americas consist of the United States, Canada, Mexico, the Caribbean, Central America, and South America. The countries in the NEMEA segment consist of Belgium, Sweden, Turkey, Austria and Germany. The countries in the SEMEA segment consist of France, Spain, the United Kingdom, countries within Western and Central Eastern Europe, Russia, Hungary, the Middle East, and Africa. The countries in the Asia-Pacific segment consist of China, Hong Kong, India, Indonesia, the Philippines, Singapore, Thailand, Australia, and New Zealand. See Note 21 to our consolidated financial statements included herein. On April 1, 2008, we acquired all of the outstanding shares of Thales e-Transactions SA, Thales e-Transactions GmbH, Thales e-Transactions Ltd, and Thales e-Transactions España, (collectively, “Thales e-Transactions” or “TeT”). Thales e-Transactions was a leading provider of secure card payment solutions in some of Europe’s largest markets, including France, Germany, Spain and the United Kingdom. With the acquisition, Hypercom has become one of the largest providers of electronic payment solutions and services in Western Europe, solidifying our position as the third largest provider globally, and expanded our team of experts that will lead our operations going forward. - 2 - Table of Contents On February 17, 2010, we and The McDonnell Group formed a new venture, Phoenix Managed Networks, LLC (“PMN”), which equips payment processors, banks and retailers worldwide with highly reliable and cost-effective data communications services for transaction-based applications. In this transaction, an affiliate of The McDonnell Group contributed $1.0 million to PMN in consideration for which it received preferred membership interests in PMN representing 60% of PMN’s outstanding preferred interests. At the same time, our wholly owned subsidiary, Hypercom U.S.A., Inc. (“HYC USA”), contributed certain assets, including all of the outstanding membership interests of HYC USA’s wholly owned subsidiary, HBNet, Inc. (“HBNet”), to PMN in consideration for which HYC USA received preferred membership interests in PMN, representing the remaining 40% of PMN’s outstanding preferred interests and $1.0 million in cash.See Note 3 to our consolidated financial statements included herein. With worldwide headquarters in Scottsdale, Arizona, we market our products in more than 100 countries through a global network of sales, service and development offices. Our main regional sales headquarters are located in the U.S., Brazil, Mexico, France, Germany, and the Philippines. Recent Developments On November 17, 2010, we entered into a definitive merger agreement with VeriFone Systems, Inc. (“VeriFone”), and Honey Acquisition Co, Inc., a direct wholly-owned subsidiary of VeriFone (“Merger Sub”), under which we will be merged with and into Merger Sub, with Hypercom continuing after the merger as the surviving corporation and a wholly-owned subsidiary of VeriFone, pursuant to which VeriFone will acquire Hypercom in an all-stock transaction.The merger was approved by our stockholders on February 24, 2011 and is anticipated to close in the second half of 2011, subject to the satisfaction of applicable regulatory approvals and other customary closing conditions.Upon the consummation of the merger, each share of our common stock issued and outstanding immediately prior to the merger will be converted into the right to receive 0.23 of a share of VeriFone common stock. Electronic Payments Industry Over the past several decades, consumers worldwide have increasingly utilized card-based payment methods, such as credit, debit, and gift cards, to replace checks and cash. Card-based payments require the use of a point of sale (“POS”) terminal capable of reading a cardholder’s account information from the card’s magnetic stripe or chip and combining this information with the transaction information. The POS terminal electronically captures and securely transmits this information over a communications network to an authorized computer data center and then displays the returned approval or denial response. The structure of the electronic payments industrycan be described by examining the entities involved and their relationship to one another. Card associations, like Visa and MasterCard, which license their “brand” to card issuers, such as banks, operate high volume communications networks connecting card issuers with transaction processors. Card associations also define the standards that POS terminals must meet to be certified for use in their respective networks. Transaction acquirers and their agents sign up merchants, install POS terminal equipment, capture the transaction data, and route it through the credit or debit card network to obtain transaction approval. Payment processors charge an interchange fee to authorize the customers’ transactions, providing a tally of these transactions to merchants, and transfer funds to merchants to cover card purchases. Card issuers provide consumers with the payment card and settle their accounts. Equipment providers make the POS terminal hardware and software and, in our case, also network equipment upon which high-performance and secure payment processing networks rely. Transaction services providers facilitate the delivery of the transaction data between merchants and payment processors. This structure may vary in each geographic region or country where multiple functions may be performed by a single entity such as a bank. Card associations, bank card issuers, transaction acquirers and payment processors are differentiating their offerings, in part, by offering value-added applications and incorporating innovative acceptance technologies including contactless, biometrics and flexible connectivity options like wired and wireless internet protocol technologies. As a result, electronic payment systems that can run multiple value-added applications and incorporate emerging technologies are becoming increasingly important in today’s market. Payment systems require an exceptionally high level of reliability and security, as even an apparently small system failure or a security breach can have significant consequences. The electronic payments industry operates in a secure environment of dedicated systems, applications, specialized hardware products and access networks. The industry will continue to evolve as the demands of the market and the rules that govern its standards and security change rapidly. Since 2009, there has been continuing focus on the security of the payment system. Several large breaches of transaction processors’ and retailers’ systems around the world have resulted in increasing levels of fraud. As a result, there has been an increased focus on the security standards and audit requirements followed by the industry. In order to promote a common understanding of published security requirements and develop security best practice guides, Hypercom, Ingenico SA (“Ingenico”) and VeriFone formed the Secure POS Vendors Alliance in April 2009. - 3 - Table of Contents Under current industry rules, retailers around the world have been forced to invest considerably in security audits in order to demonstrate compliance with the Payment Card Industry (“PCI”) security requirements. These audit expenses can extend into the millions of dollars yet, as has been demonstrated by several breaches, compliance does not guarantee immunity from security breaches. As a result, some major retailers outsource to third parties their complete payment systems, from card swipe or insertion through transaction settlement and reporting, in order to remove all payment card data from their systems and significantly reduce or eliminate their PCI audit expense. Hypercom has been successful in providing outsourced payment solutions for several large retailers in France.We believe this is a trend that will continue to grow across numerous major card payment markets and geographies, which we believe will provide us with future growth opportunities. Market Growth Drivers The following are a number of factors that have contributed to recent growth in our industry and that we believe will continue to do so in the near future: • Security Standards. New industry security and interoperability standards are driving recertification and replacement of electronic payment systems, particularly in Europe and the U.S. In order to offer electronic payment systems that connect to payment networks, electronic payment system providers must certify their products and services with card associations, financial institutions and payment processors and also comply with government and telecommunication company regulations. The major card associations have introduced new security standards to address the continually growing need for transaction security. The two major security standards initiatives in the industry are EMV and PCI. The name EMV comes from the initial letters of EuroPay International, MasterCard International and Visa International, the three companies that originally cooperated to develop the standard. EMV is a set of global specifications for cards, terminals, and applications designed to ensure interoperability between smart cards and electronic payment systems on a global basis, increase functionality of electronic payment systems and reduce fraud. The move to comply with EMV specifications should continue to significantly promote terminal replacement, particularly in regions such as Europe, Asia-Pacific, and Central and South America, where EMV implementation conversion dates have been established. Visa International and MasterCard International cooperated in recent years to develop and release the PCI specification and test methods for the certification of electronic payment systems for secure debit transactions. This new set of standards supersedes previous security standards separately issued by Visa and MasterCard (not including EMV) and has been a driver of additional terminal replacement. In late 2008 and early 2009, there were several high profile security breaches in Tier 1 payment transaction processors in the U.S. These breaches in systems that had been certified as compliant with PCI standards have causeda review of the existing standards and may result in an industry move, at least in the U.S., to mandate end-to-end encryption (“E2EE”) of payment transactions. During 2010, we have seen an increasing focus on E2EE.In August 2010, we introduced to the U.S. a new version of EFTSec, the largest operational E2EE software product implemented worldwide through which an estimated 3.4 million card payment transactions are protected every month in Asia.As of the end of 2010, few customer pilots in the U.S. are operational; however, we expect that, in 2011 and following years, large rollouts of E2EE systems will occur in the U.S. and other countries that have not migrated to EMV style chip cards. It should be noted, however, that EMV is not a complete solution against payment card fraud. Several large transaction processors and acquirers in EMV based countries (particularly the United Kingdom) are considering rolling out E2EE solutions to securely encapsulate the EMV transaction messages. • Interoperability Standards. In the U.S., payment processors have two levels of certification, referred to as Class A and Class B. Class B certification ensures that an electronic payment system adheres to the payment processor’s basic functional and network requirements. Class A certification adds another stipulation that the payment processor will support the electronic payment system on its internal help desk systems. Obtaining these certifications can be costly and time intensive, and is required by U.S. payment processors. In other countries outside of the U.S., payment applications have to be certified with local banks, processors or card schemes. Electronic payment systems must also comply with evolving country-specific security regulations. Countries such as Australia, Canada, Germany, the Netherlands, New Zealand, Singapore, Sweden and Switzerland have particularly stringent and specific security standards. Electronic payment systems must also comply with recommendations of quasi-regulatory authorities and standard-setting committees, which address, among other things, fraud prevention, processing protocols and technologies utilized. New standards are continually being adopted as a result of worldwide fraud prevention initiatives, increasing the need for system compatibility and new developments in technology. These complex and evolving requirements will provide an opportunity for continuous replacement of outdated equipment with newly certified electronic payment systems. • Broadband & Internet Protocol. Internet Protocol (“IP”) connectivity provides faster transmission of transaction data at a lower cost, enabling more advanced payment and other value-added applications at the point of sale. Major telecommunications carriers have expanded their communications networks and lowered fees to allow more merchants to utilize IP networks cost effectively. The faster processing and lower costs associated with IP connectivity have opened new markets for electronic payment systems, many of which have previously been primarily cash-only industries such as quick service restaurants (“QSRs”). - 4 - Table of Contents • Contactless. Contactless technology, based on the deployment of contactless cards or radio frequency identification-enabled mobile telephones, creates a convenient way to pay for goods and services. It is an emerging technology that is rapidly gaining acceptance due to its delivery of extremely fast transaction times, reduced waiting times and elimination of the need for paper signatures and receipts. It is especially suitable for access control and use in cafeterias, QSRs, gas stations and public transit systems. • Near Field Communications. NFC represents an enhancement to contactless technology in which typically an NFC-enabled mobile phone can act as a contactless card or powered contactless reader, thus enabling two-way communication between another NFC-enabled device, including NFC-enabled POS terminals.With such an infrastructure in place, a consumer could pay at the point of sale using his or her phone, instead of using a contact or contactless payment card.In November 2010, Google CEO Eric Schmidt announced that the next operating system for its Android mobile telephones would support NFC amid speculation that Apple’s next version of the iPhone will support NFC as well.As a result of these developments, several third-party analysts predict that NFC-enabled mobile phone volumes will double every year through 2012, and that one in every six mobile subscribers globally will have an NFC-enabled device by 2014.NFC represents a significant growth opportunity for point of sale payment terminal providers since the vast majority of the installed base of payment terminals worldwide will need to be upgraded or replaced with NFC-enabled terminals. • Wireless. Wireless electronic payment solutions are being developed to increase transaction efficiency and mobility.Wireless terminals are generally broken down into two categories: those that operate over short-range local area networks (“LAN”) and those that provide data connectivity over wide area networks (“WAN”).Our Wi-Fi and Bluetooth wireless LAN terminals require a base station to transmit data from the terminal to a central host or gateway.Wireless WAN terminals transmit data from anywhere over carrier networks via General Packet Radio Service without the distance restrictions set by a central base station. Wireless terminals can provide consumers with additional security by allowing them to maintain control of their payment card at all times. Additionally, the cost per transaction using wireless WAN terminals may be lower than that of wired terminals in regions burdened with high telecommunications costs such as Europe and Asia-Pacific. It also enables terminal deployment in those regions lacking an established landline telecommunications infrastructure. • Debit. Debit is the dominant payment instrument in most international markets and is rapidly growing in the U.S.In 2010, debit card spending in the United Kingdom overtook cash for first time. Debit cards allow banks to reach a wider population of potential cardholders, thereby increasing the number of transactions. The cost of a debit transaction is generally lower than that of a credit transaction and combined with PIN-based security or biometric technology, provides a solution that helps reduce fraud. As a consequence, electronic payment is now an affordable and convenient option in markets lacking a significant consumer credit base as well as for small ticket or lower margin merchants. • Emerging Regions and Markets. In the U.S. and Europe, consumer markets such as QSRs and unattended/self service have started using IP terminal devices. These lesser penetrated vertical markets represent a significant opportunity for us, as well as other geographies in each of our business segments, such as Brazil, China, Eastern Europe, India, Mexico and Russia, which are experiencing rapid growth in the usage of card-based payments. The increasing adoption of electronic payments in these regions is driven primarily by economic growth, improving telecommunications infrastructure development, strong support from governments seeking to increase sales tax collection, and the dramatic increase of wireless networks for voice and data communications. • Multiple Applications. In addition to payment, terminals have the capability to perform concurrent applications like loyalty, stored value, on-screen advertising, electronic signature capture, age identification, and benefits authorization and transfer. The secure integration of these applications along with payment processing provides a comprehensive solution that allows merchants a means of competitive differentiation, revenue enhancement and cost reduction. • Smartphone Based Terminals. With the increasing processing power and popularity of Smartphone and PDA devices in the hands of the small or occasional merchant, there is an emerging opportunity to enable these devices to accept card based payments. These devices have been capable of taking card payments where the card number is manually entered into the application running on the device for some time. However, a manually-entered card number attracts a considerably higher transaction cost than one where the physical card is swiped or entered (card present transaction). Recently, some providers have offered mobile “add-on” hardware and software applications, particularly around the Apple iPhone, whereby a device can be attached to the Smartphone or PDA to enable card present transactions to take place. While deployment of these types of devices may have some effect on the sales of existing mobile payment terminals, it is expected that the overall total available market for mobile payments will increase. - 5 - Table of Contents • Non-Traditional Applications. The healthcare sector is a significant opportunity for terminal providers, particularly in European Union countries. Electronic transaction terminals and transaction services technology can be utilized in the healthcare sector to provide fast and secure transmission of health benefits eligibility, authorization and payment. Additionally, strong industry and consumer support for unattended payment terminals and kiosks, particularly in the areas of gasoline/petrol stations and mass transit, provides a growing market for these equipment makers. Lastly, the government sector, particularly in the U.S., has produced initiatives such as identity verification, check imaging/conversion, electronic benefit transfer programs, and the U.S. military’s payment programs, all of which are potential drivers of terminal deployment. Quarterly Trends and Fluctuations We generally expect thatour quarterly results of operations will be lower inthefirst quarter compared to the remaining quarters of our fiscal year, principallydue todecreased first quarter demandfor our productsfrom North American retailers. Competition The electronic payments industry is intensely competitive and subject to an increasing rate of technological change, evolving customer requirements and changing business models.We face competition from well-established companies and entities with differing approaches to the market. Our main direct global competitors are Ingenico, a French company, and VeriFone, a U.S. company, both of which are publicly-held companies that are substantially larger and historically more profitable than we are. These two competitors have grown larger and have entered new markets through a spate of acquisitions in recent years, including Ingenico’s acquisitions of Sagem Monetel in France and EasyCash in Germany, Transfer-to in Singapore and Payzone in France, as well as an investment in Korvac in Singapore. VeriFone’s recent acquisitions in the U.S. include Semtek, WAY Systems, VeriFone Transport Systems, and Clear Channel Taxi Media.Outside the U.S., VeriFone’s acquisitions include the POS solutions business of Gemalto, a public company incorporated in the Netherlands, Orange Logic in South Korea, and All Business Solutions in Italy.The combined acquisitions and investments by Ingenico and VeriFone have increased these companies’ respective sizes substantially. In any particular market, we may also find ourselves in competition with local or regional providers. In our multi-lane business line (department stores, grocery stores, QSR and other merchants), we compete with additional vendors including Fujitsu, Hand Held Products Inc. (a division of Honeywell International Inc.), Retail Solutions Inc., ViVOtech, PAX Technology, Inc., UIC, and others. The POS terminal market is highly concentrated with the top three POS terminal providers (VeriFone, Ingenico and Hypercom) accounting for the majority of terminals shipped. The remaining portion of the market is spread among approximately 30 providers who compete on either a regional or local country basis, within specific markets or with a limited range of products and services. We believe the following market constraints are barriers to entry and may inhibit the ability of certain terminal providers to take advantage of future market growth in our industry: • Price. Pricing is a significant consideration in our customers’ purchase decisions. Consequently, terminal providers have been increasingly challenged to deliver products and services that target critical specifications at competitive price points. • Scale. The design, manufacture and distribution of POS terminals on a global basis requires a significant investment in development, manufacturing and distribution resources. As a result, smaller or regional providers may have limited ability to compete with larger providers who can spread costs acrossa broader base at higher volumes. • Certification Standards and Costs. All payment solutions must be certified with card associations, financial institutions and payment processors. Many banking organizations have their own national or even regional standards for communications messaging, user operation, security and local card acceptance. These standards and certification requirements are constantly changing and the certification process can be a lengthy and expensive undertaking. Several terminal providers in the industry lack the relationships, knowledge and experience necessary to obtain these certifications quickly and cost-effectively, thereby limiting or delaying their time to market and overall competitiveness. • Commitment to Future Technologies. New standards, regulations and certifications in the electronic payments industry require terminal providers to continually develop new technologies that enhance the performance and profitability of both customers and end-users. Such requirements necessitate significant annual investment in research and development. - 6 - Table of Contents • Global Presence. Large customers may prefer terminal providers that have a worldwide presence with the ability to provide services and support in many geographic regions. Smaller or regional providers may be competitive in their niche, but they may not be able to provide cost-effective equipment, services and timely support on a global scale. Despite these barriers to entry, the rapid pace of technological change creates new opportunities for existing competitors and start-ups, and may render existing technologies less valuable. Customer requirements and preferences continually change as new technologies emerge or become less expensive, and as concerns such as security and privacy rise to new levels. Competitive Strategy Our strategy is to distinguish ourselves by combining operational excellence, technology and customer relationships with an end-to-end comprehensive portfolio of products and services that drives merchant revenue and reduces their total cost of ownership. Key elements of our competitive strategy include: • Further Penetrate Existing Markets. We plan to continue promoting and marketing the functionality of our product portfolio to address the specific needs of key vertical markets. We intend to continue to focus on increasing our penetration in the following markets: automatic teller machines (“ATMs”), Electronic Benefit Transfer (“EBT”) and eHealth, as well as unattended applications such as transportation ticketing and integrated kiosks. In planning to maintain our leadership in the independent retail market, we have further organized our products to target high-end and low-end markets, through acceptance of magnetic stripe and smart cards, support of credit, debit, check, EBT and a full range of prepaid products, including gift cards and loyalty programs, among others. Our products are easily integrated with a full range of optional internal or external devices, including secure PIN pads, check imaging equipment, barcode readers, contactless and NFC readers and biometric devices. Our secure PIN pads support credit and debit transactions, as well as a wide range of applications that are either built into electronic payment systems or connect to electronic cash registers (“ECRs”) and other electronic payment systems. • Capitalize on Demand for Wireless Transactions. We plan to accommodate the growing demand for reliable, secure, convenient and cost-efficient wireless devices. Potential users of this technology include mobile merchants such as taxi and delivery drivers, in-flight airline service providers, stadium event operators, off-site services and pay-at-table restaurants. These merchants are looking for a terminal that utilizes the convenience of wireless communication technologies and the security of being able to receive real-time authorizations with the reliability of a wired terminal. Simultaneously, we are aggressively transitioning into the consumer transaction market by providing processing alternatives like stored value and prepaid replenishment services for the transportation sector and digital wallet technology as an alternative to cash payments. • Capitalize on Terminalization Requirements of Emerging Geographic Regions. We plan to continue seeking opportunities to expand global market share by leveraging our product portfolio and distribution channels in emerging, high-growth regions in Europe, Asia-Pacific and South America. In addition to expanding into new geographic markets, we will benefit from a replacement cycle that is ongoing in various geographic regions for a variety of reasons, including valued-added technologies (signature capture, contactless, multi-application); new security standards (EMV and PCI); and newer communications technologies (wireless, IP connectivity). • Focus on Market-Driven Product Development. We plan to continue concentrating our research and development resources on new products and services that address current and near future requirements of our customers. We plan to focus our development efforts in the following areas: enhanced security at the terminal and transaction level; advanced communications technologies such as IP-enabled and wireless terminals; multiple-application; contactless technologies; and products for new vertical markets such as unattended/integrated kiosks and ATMs. We will continue to work with our customers to ensure our products meet their needs and technical requirements, and are brought to market in a timely and cost-effective manner. • Continue to Pursue Recurring Revenue Opportunities. We plan to further identify and pursue opportunities that are complementary to our existing products to provide recurring revenue, including expanding our services business, which provides deployment, help-desk, repair and other post-sale services in Australia, Brazil, Chile, France, Germany, Mexico and the United Kingdom. We will continue to pursue similar opportunities that will help us enhance our primary business of terminal manufacturing to a more diversified business model that includes both one-time and recurring revenue streams. • Consider Strategic Acquisitions and Joint Ventures. We may augment our growth by acquiring complementary businesses, new products to enhance our core competencies, or new technologies to complement our research and development activities or enter into additional joint ventures. Any acquisition or joint venture would be intended to broaden our suite of electronic payment solutions, expand our presence in selected geographies, broaden our customer base, expand recurring revenue opportunities or increase our penetration of selected channels and vertical markets. - 7 - Table of Contents • Clearly delineate our business from that of our customers. During 2009, we have seen our two main competitors execute strategies that place them in direct competition with some of their customers. We believe that we can gain market share as a result of these actions. Our marketing message emphasizes that we will respect our customers’ businesses and try to avoid entering into arrangements that place us in direct competition with customers, unless mutually agreeable. Product Lines and Services Our products and services include electronic transaction terminals, peripheral devices, application software, transaction networking devices, transaction management systems, asset management services, transaction services, and payment solutions. Unless otherwise noted below, we sell a full range of products and services in the Americas, NEMEA, SEMEA and Asia-Pacific business segments. We completed the migration from the TeT product set and, with the 2010 introduction of the L5000 multilane terminal on our next generation platform, will accelerate our move to a common, Linux-based payment terminal architecture. Terminals and Peripherals We currently offer the following terminal and peripheral products, the sale of which accounted for 77.5%, 74.7%, and 73.9% of total revenue during the years ended December 31, 2010, 2009, and 2008, respectively. • Terminals — includes the next generation L5300 announced in May 2010, as well as the Optimum L4150, and L4250—compact, high-performance signature capture and PIN entry card payment terminals specifically designed for multilane retailers; the Optimum T4200 family and Artema Compact—powerful 32-bit desktop terminals for true multiple applications; the Artema Hybrid family of countertop terminals specifically designed to manage highly secure EMV transactions; the next generation M5000 announced in December 2010, as well as the Optimum M4100, M4230 and M4240—mobile terminals that leverage the latest in wireless communication technologies. • Peripherals — includes printers, PIN pads, contactless devices and external modems. Our family of durable, high-security PIN pads and card acceptance devices are designed for either indoor or outdoor use. The products include the Optimum P2100—a PIN pad for integrated retail environments (currently offered only in our NEMEA and SEMEA segments); the P1300 family—PIN entry devices that meet the recent PCI security standards; and the S9 family—secure PIN pads that include integrated card readers.The PIN pad product family is augmented with the Artema PIN Hybrid and Artema S10 PIN Pads servicing the high security markets formerly served by TeT. The Wymix PIN Pad, which has a built-in contactless reader, is installed in the large retail market segment serviced by the Wynid family of retail payment solutions, including some of the world’s largest retailers, primarily in France.Finally, our R3210 contactless reader features a clip-on or countertop design and easy plug and play setup that allows merchants using Hypercom's terminals to upgrade their current device to accept contactless transactions. • Unattended Solutions — includes a range of PIN pads and keyboards, card readers and payment controllers designed to permit the efficient integration of payment functionality in a variety of self-service environments such as transportation ticketing, gasoline/petrol station pumps, on and off-street parking machines, and general purpose kiosks. As well as being a leading supplier of highly secure Encrypting PIN Pads (“EPPs”) for ATMs, our unattended payment solution, Artema Modular, is widely regarded as best-in-class by the many system integrators who have deployed it worldwide. • eHealth — in 2008 we launched the medLine family of terminals to support the next generation German eHealth healthcare system. The medLine family includes a full range of terminal devices for both attended and unattended environments within the public healthcare environment. Transaction Networking Devices, Transaction Management Systems and Application Software Products that interface with our terminal technology include our industry exclusive network access controllers and gateway devices specifically designed to support the unique requirements of high volume/high value transaction-based networks. Products in this family include the next generation IntelliNAC announced in December 2010, the MegaNAC® 180 and 8000, ATMConnect™ and the IN- tact® family of Ethernet/Internet gateway devices. Every network application software program we produce includes a management and control module that interacts with our IntelliView for the IntelliNAC or HypercomView® management system to monitor system operations. We also offer a complete portfolio of software applications for terminal operations, network device operations, systems development and management, and retail POS systems designed for use on a personal computer (“PC”). - 8 - Table of Contents Services We are committed to providing a high level of service and support to our customers either directly, or through our distributors or other third-party providers. We offer a wide range of support services that contribute to the increased profitability of our customers and meet their individual needs. Our service business is organized around three important markets: asset management services; trusted transaction services; and payment solutions. Services accounted for 22.5%, 25.3%, and 26.1% of total revenue during the years ended December 31, 2010, 2009, and 2008, respectively. Asset Management Services — Our services organizations are focused on protecting our customer’s investment in payment systems and principally provide deployment, help desk, repairs, extended warranties, on-site support, logistics and inventory management services, as well as payment systems supplies provisioning. Additionally, these entities manage special projects such as software uploads or terminal enhancement programs requested by our customers. Terms of our service arrangements are set forth in separate service contracts ranging from one to five years, although termination is allowed with appropriate advance notification. In many cases we provide services not only for our products, but also for other manufacturers’ terminals and other hardware. Revenue under these contracts are recognized as we perform the service. Asset management revenue accounts for approximately 60-70% of our service revenue. • Full Service Centers — In several markets we offer a full array of Asset Management Services to major banks, card associations and other customers in our industry. Our service organization in Brazil is our largest, covering, directly and indirectly (through the use of third-party contractors), all of Brazil with multiple service centers and service resources located throughout the country. We continually seek to expand our service market share by increasing the deployed population of our terminals and product offerings in Brazil, as well as servicing terminals manufactured by our competitors. Our service organizations in Mexico, Chile, the United Kingdom, France, and Australia operate under a similar business model as that in Brazil and cover substantially all of their respective countries. • Pan-region Repair Services — Through NetSet Americas Centro Servicio, our repair facility in Hermosillo, Mexico, we provide quality repair services for in-warranty and out-of-warranty equipment repairs to North American customers. Similar Hypercom repair depots are strategically located in other locations, including the United Kingdom and Germany. • Authorized Repair Facilities — In addition to our direct repair service offerings, we selectively authorize capable third-party repair facilities to service and repair Hypercom equipment through our Authorized Repair Facility program. This program seeks to offer increased choices for repair service with our assurance of repair service quality and cycle time for our customers. Trusted Transaction Services — Our Trusted Transaction Services provide value-added data communication and other value added services for transaction-based applications through our new venture with the McDonnell Group, Phoenix Managed Networks, LLC. These capabilities include such functionality as protocol conversion, intelligent transaction routing and web-based, transaction-level reporting. As technologies such as IP and wireless take hold at the point of sale, this market will see a growing shift toward more sophisticated applications. Trusted Transaction Services provide a support infrastructure for our multi-application operating systems to quickly and cost-effectively deliver transactions to diverse processing entities. Early adopters include organizations involved in biometrics, health care, prepaid, micropayments, gift and loyalty. Market penetration of these complex applications is expected to dramatically increase in coming years as the consumer interaction can be transacted in several seconds with broadband connectivity, as compared to several minutes over dial-up connection. Additionally, the Hypercom Mobile Network (“HMN”) permits a wireless payment device to be provisioned with a HMN SIM (subscriber identity module) card at the manufacturing or logistics center. The HMN SIM is only activated on deployment of the device and permits the terminal to connect to the wireless communications carrier with the strongest wireless signal in the area. The HMN offers a range of control and reporting functions to ease management of a large number of wireless devices, thereby significantly reducing the total cost of ownership for the device owner. SmartPayments™ Savannah — Traditionally, only large retail merchants have been able to implement POS systems with interactive payment terminals. Through the acquisition in December 2006 of the existing technology and assets of TPI Software, LLC (“TPI”), a U.S.-based enterprise payment solutions business, we expanded our transaction services portfolio with the introduction of PC-based payment solutions, including support for PC-based retail POS systems, which enables us to broaden our customer base to include small- and medium-sized retailers. SmartPayments Savannah is also enabling the generation of new revenue streams by addressing the technology requirements of, and rising market interest in, a converged payment infrastructure that places electronic payment functionality on PC-based cash registers. Our strategy is to increase our recurring revenue stream by charging for enterprise payment services. SmartPayments Savannah is currently offered only in North America. - 9 - Table of Contents SmartPayments Wynid — We complement our payment solutions business with the integrated payment solution developed by the SmartPayments Wynid business unit in France, acquired as part of the TeT acquisition. This powerful, server-based payment solution has been widely deployed by many of the leading retailers and hospitality organizations in France, and is being deployed internationally by some major retail and petrol companies. The SmartPayments Wynid solution was one of the first integrated payment solutions to be EMV certified worldwide, and has recently evolved to support transactions using contactless cards and NFC-enabled mobile phones. Product Marketing Our marketing organization benefits from a global product marketing group with product managers assigned to manage the life cycle of all new and legacy products. Our marketing communications strategy, which coordinates key market messaging across regions, is directed from our Scottsdale, Arizona headquarters; however, each region develops programs to meet the requirements of local markets. Components of our marketing program include product marketing, trade shows, news releases, editorial interviews, industry analyst briefings, speaking platforms and engagements, training and technology seminars, sales collateral and white papers, print advertising, articles and newsletters. Sales and Distribution Our major sales, marketing and distribution regions, broken down by business segment, include: •the Americas; •NEMEA; •SEMEA; and •Asia-Pacific. In 2010, approximately 13.5% and 86.5% of our consolidated revenue came from U.S. and international sources, respectively. Our global customers include: •Payment processors; •Distributors/resellers; •Large retail chains and QSRs; •Financial institutions; •System integrators; •ISOs; and •Government entities. Sales to specific customers have historically accounted for a significant portion of our revenue. Beginning in 2007, and continuing through 2008 as a result of the TeT acquisition, we saw greater diversification of our customer base. However, we remain reliant on certain large customers for our revenue streams. For example, First Data Corporation (which includes TASQ Technology) accounted for approximately 10.6%, 5.2%, and 6.2% of our revenue in fiscal 2010, 2009, and 2008, respectively. In 2010, our top five customers accounted for 26.5% of our revenue compared to 19.0% in 2009 and 19.5% in 2008. We distribute and sell our products internationally primarily to large retailers, financial institutions and distributors. Domestically, we primarily distribute and sell our products to financial institutions, payment processors, retail chains, ISOs, distributors and resellers. - 10 - Table of Contents Some of our key sales attributes are: • Global Presence. We are one of the largest worldwide providers of electronic payment system solutions for use at the point of sale. We have developed a global network of sales, support and development centers. We believe that our experience and global presence enable us to market, distribute and service our products more effectively, and in more markets than most of our competitors. • Comprehensive Product Portfolio. We offer a full range of products and services that address the spectrum of market requirements. Our product portfolio ranges from the low-cost, established and reliable T7 family of terminals to the more recently released, high-performance 32-bit Optimum family and the Artema family of secure high-performance terminals acquired in the TeT transaction.With the announcement of the L5000 family of multilane terminals in 2010, we announced the first product to run on our next generation, Linux-based platform. Our terminals are further complemented by a wide variety of peripherals that enhance their capabilities. Our services include networking, deployment, help-desk, repair and maintenance. We have major service centers in each of our business segments: the Americas—Brazil and Mexico; NEMEA—Germany; SEMEA—the United Kingdom and France; and Asia-Pacific—Australia. • Low Total Cost of Ownership. The total cost of ownership includes the following costs: deployment, implementation, application certification, repair and maintenance and product obsolescence. We continue to support and focus on providing our customers with a clear migration strategy for new technologies, versus a buy today, replace tomorrow strategy. • Technology Adoption. Our technological advances have continued to support industry adoption of value-added features, such as electronic receipt capture, smart cards, electronic signature capture, positive identification and multi-application. We offer network products to host such multi-application offerings. Other technology innovations include IP and wireless connectivity, as well as RFID and contactless acceptance. Our engineering has consistently focused on quality and performance, including speed of the transaction, number of and type of completed transactions, the speed of application download and the user interface. Our modular design allows our customers to select only those features they require, thereby minimizing their costs and increasing their flexibility. We have reorganized our development team in recent years to more rapidly develop, prototype, and release new products to meet customer needs. • Terminal Management and Networking Expertise. We are a leader in terminal management and networking with a significant number of installations of our POS network controllers worldwide, managing not only our terminals, but those of our competitors as well. • Security Expertise. We are an industry leader in secure, state-of-the-art, network payment transactions providing full EMV and PCI certification, regulatory certifications, association certifications, contactless authentication, signature capture, identity and biometric authentication and enterprise security management, ensuring both physical and logical high performance interfaces are secure and certified for use globally, by both public telephony and mission critical computing processors. We are also on the forefront of bringing E2EE solutions to the electronic payments industry. Research and Development Our market-focused research and product development activities concentrate on developing new products, technologies and applications for our products, as well as enhancements and cost reduction measures for existing technologies and applications. We have typically designed and developed all of our own products and incorporate, where appropriate, state of the art technologies from leading third party vendors. We have recently transitioned to a joint development manufacturing model, whereby we will co-design and co-develop the hardware platform for our new products with a third-party.As part of this model, we will continue to design and develop internally the core operating software and security elements for our products. Development projects are evaluated and coordinated by our global product marketing team and follow a management review process that includes input from our sales, local marketing, finance, supply chain and engineering teams. Our product development process generally involves the following: •Identification of the applicable market and development parameters; •Rapid development of engineering specifications, including target costs; •State of the art design and engineering; •Accelerated testing; •Quality assurance; and •Pilot production. - 11 - Table of Contents Through this process, we can assess the requirements of individual customers and markets, and develop products and platforms that address those needs globally. Bringing quality products to market in a timely manner is the primary objective of our product development initiatives. Our research and development activities are coordinated through our Scottsdale, Arizona headquarters. To serve the needs of customers around the world, we “localize” many of our products to reflect local languages and conventions. Localizing a product may require modifying the user interface, altering dialog boxes, translating text and altering the communications messaging to suit local requirements. Each of our regional sales and marketing units has in-region development resources that can provide customization and adapt products to meet the needs of customers in local markets. International development groups are located in Australia, Brazil, China, France, Germany, Hong Kong, Hungary, Latvia, Mexico, Puerto Rico, Singapore, the Philippines, Sweden, and the United Kingdom. Our research and development expenses were $47.1 million, $44.5 million, and $45.9 million for the years ended December 31, 2010, 2009, and 2008, respectively. Manufacturing and Resource Procurement During 2010, we have rationalized our outsource methodologies and manufacturingstrategies at the global level introducing new partners in Europe and South America, and reducing our exposure and number of manufacturing partners to the minimum level necessary to enable Hypercom to sustain future organic growth in terms of capacity and desirable time to market for the next three to five fiscal years.Today our main partners are Venture Corporation (Singapore) Ltd. in Malaysia, Zollner Electronik AG in Romania, ENH Gmbh in Germany, and Jabil Circuit, Inc. in Brazil. Under our current contract manufacturing agreements, such manufacturers procure components and test, package and prepare all covered products for shipment. With limited exceptions, we are not required to purchase any minimum quantities or units of products; however, we are required to complete open purchase orders we place that fall within certain periods of time prior to shipment.Wecontrol the source and price of materialby agreements at a worldwide level with key component suppliers, whichensures thatour current contract manufacturers buy only certified and qualified components at the agreed prices. We have recently moved to a joint development manufacturing modelwhereby we provide hardware specifications to a third party to design, develop and manufacture certain hardware.On February 1, 2011, we entered into a manufacturing agreement with MiTAC International Corporation (“MiTAC”), a Taiwanese-based outsourced development manufacturer, for the manufacture and assembly by MiTAC of certain products for us. The manufacturing agreement has an initial term of three years and will be renewed automatically for additional consecutive one-year periods unless either party provides written notification of termination within 180 calendar days prior to the end of such term or renewal term. Under a previously executed development agreement dated October 6, 2009, we subcontracted to MiTAC the design and development of the hardware of our forthcoming line of products and various other device level products for which we provided a high level product specification. We will continue to provide the software and security requirements for such products. The work performed pursuant to the development agreement will form the basis from which MiTAC will manufacture and assemble products pursuant to the manufacturing agreement.Based on currently anticipated timelines, we expect that a limited number of our products will be designed utilizing this joint development manufacturing model by the end of 2011.MiTAC is currently manufacturing some of our next generation products at its facilities in China. To control product costs, we centrally manage product documentation, procurement and material requirements planning from our Scottsdale, Arizona headquarters, utilizing an integrated enterprise system linking all of our manufacturing and design centers. Centralized management of the planning processes, combined with regional procurement, enables us tocontrol the quality and availability of our products. We continue to look for opportunities to reduce the cost of existing products by working with our suppliers to seek more favorable pricing, purchasing components in volume to achieve lower unit costs, and seeking greater efficiencies in product design and advance material sourcing in order to introduce newer technologies as they become available and compliant with our standard specifications. - 12 - Table of Contents Industry Standards and Government Regulations Electronic payment system providers must certify products and services with card associations, financial institutions and payment processors, as well as comply with government and telecommunications company regulations. We are also subject to other domestic and international legal and regulatory requirements. We comply with the following standards and requirements: • Security Standards. Security standards in our industry are promulgated largely by regional bank associations and card associations, as well as certain government regulations. These standards ensure the integrity of the payment process and protect the privacy of consumers using electronic transaction systems. New standards are continually being adopted or proposed as a result of worldwide fraud prevention initiatives, increasing the need for new security solutions and technologies. We have developed a security architecture that incorporates physical, electronic, operating system, encryption and application-level security measures in order to remain compliant with the growing variety of international requirements. This architecture is particularly successful in countries that have stringent and specific security requirements. • EMV and PCI Standards. EMV standards define a set of requirements to ensure interoperability between chip cards and terminals on a global basis, regardless of the manufacturer, the financial institution, or where the card is issued or used. Specific certifications are required for all electronic payment systems and their application software. PCI provides a series of standards and certification criteria applicable to products and/or services offered by Hypercom to its customers to facilitate the processing of electronic transaction data.The intent of these standards is to validate the security of payment devices and ensure proper protection of any confidential payment transaction data during storage and/or in transit. We obtain EMV and PCI product certifications at a global level, prior to specific local market certifications. • Payment Processor/Financial Institution Requirements. We are required to certify our products with payment processors. We actively perform Class B and Class A product certifications with all the major payment processors in the U.S. and international markets. The Class B certification process pertains to successful testing of the integrity of the host (interface) message formats with the payment processor’s requirements and specifications. Once the Class B certification process is completed, the payment processor may elect to take the software application and the hardware for additional in-house testing and support. Class A certification (which may take up to 12 months or more) includes more intensive functional and user-acceptance testing in order to establish their help-desk infrastructure. Class A Certification enables payment processors to provide direct support, deploy and promote the new products with their merchant base and sales force. We have significant experience in attaining these critical payment processor certifications and have a large portfolio of Class A certifications with major U.S. payment processors. In international markets, we also obtain certifications from local financial institutions and payment processors so that our products can be used on their specific networks. • WEEE and RoHS Directives. In the European Union, we are subject to the Waste Electrical and Electronic Equipment (“WEEE”) Directive and the Restriction on Hazardous Substances (“RoHS”) Directive. The WEEE Directive requires producers of electrical and electronic equipment to label all covered products and also establish collection, treatment, and recovery systems for their electric and electronic equipment waste. The RoHS Directive restricts the use of certain substances in physical devices that include our solutions and/or requires active steps to promote the recycling of materials.A few countries and U.S. states that have either fully adopted the requirements of these directives or have adapted those requirements and implemented their own individual requirements. • Telecommunications Regulatory Authority and Carrier Requirements. Our products must comply with government regulations, including those imposed by the U.S. Federal Communications Commission (“FCC”), Underwriter’s Laboratories (“UL”) and similar regulatory authorities worldwide regarding EMC emissions, EMC immunity, radio frequency (“RF”) radiation, safety and connections with telephone lines and radio networks. Our products must also comply with recommendations of quasi-regulatory authorities such as the European Telecommunications Standards Institute and of standards-setting organizations such as the International Electrotechnical Commission. Our products have been certified as compliant with national requirements in a large number of countries, including those of the FCC and UL in the U.S., the Radio & Telecommunication Terminal Equipment Directive in Europe, and similar requirements in other countries. In addition to national requirements for telecommunications systems, many wireless network carriers have their own standards and requirementswith which products connected to their networks must comply and unique certification processes for devices to be used on their networks. - 13 - Table of Contents Segment, Geographic and Customer Information See Note 21 to our consolidated financial statements included herein. Proprietary Rights We seek to establish and maintain our proprietary rights in our technology and products through the use of patents, copyrights, trademarks and trade secret laws. We file applications for and obtain patents, copyrights and trademarks in the United States and in selected foreign countries where we believe filing for such protection is appropriate. We also seek to maintain our trade secrets and confidential information by nondisclosure policies and through the use of appropriate confidentiality agreements. We currently hold U.S. and international patents relating to POS terminals and related products and also have a number of pending patent applications relating to our POS terminal products and networking products. Granted patents typically have a life of twenty years from the date of filing of the application. While our earliest granted patent (assigned to us in the Thales e-Transactions acquisition) was filed in 1989, a majority of our patent applications have been filed since January 1, 2001. We believe that the duration of our patents is adequate relative to the expected lives of our products. Because of continual innovation and product development in the electronic payments industry, our products are often likely to reach their end of life before any patents related to them expire. We currently hold trademark registrations in the U.S. and numerous other countries for the “Hypercom” mark and logo. In addition, we have a number of other U.S. and foreign trademark registrations, and pending trademark applications, relating to our products and services. We embed copyright notices in our software products advising all users that we own the rights to the software. We also place copyright notices on documentation related to these products. We routinely rely on contractual arrangements to protect our proprietary software programs, including written contracts prior to product distribution or through the use of click-through license agreements. We typically do not obtain federal copyright registrations for our software. While we believe the protection afforded by our patents, copyrights, trademarks and trade secrets has value, our business as a whole is not significantly dependent on any one patent, copyright, trademark or trade secret. The rapidly changing technology in the electronic payments industry and uncertainties in the legal process for enforcement of intellectual property rights in certain countries make our future success more dependent on the innovative skills, technological expertise and abilities of our employees, rather than on the protection afforded by patents, copyrights, trademarks and trade secrets. - 14 - Table of Contents Employees As of December 31, 2010, we employed 1,431 people on a full-time basis, 253 of which are located in the U.S., with the remaining 1,178 located internationally, as set forth in the following table: U.S. International Total Sales, Marketing and Operations 60 Development 80 Service Operations 10 Supply Chain and Manufacturing Support 47 54 Finance and Administration 56 90 Total Employees Employees by business segment, as of December 31, 2010, are as follows: the Americas (361); NEMEA (135); SEMEA (302); Asia-Pacific (235); and Shared Cost Centers (398). We believe that we have an excellent relationship with our employees. We believe we have been successful in our efforts to recruit qualified employees, but we cannot guarantee that we will continue to be as successful in the future. Certain of our employees globally are subject to collective bargaining agreements, or are members of unions or other organized labor associations. Available Information Our principal executive offices are located at 8888 East Raintree Drive, Suite 300, Scottsdale, Arizona 85260, and our telephone number is (480) 642-5000. Our website is located at www.hypercom.com. We make available free of charge, through our website, our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and amendments to those reports, as soon as reasonably practicable after we electronically file or furnish such material to the Securities and Exchange Commission (“SEC”). The information found on our website is not part of this or any other report we file or furnish to the SEC. - 15 - Table of Contents Item 1A. Risk Factors The risks set forth below may adversely affect our business, financial condition and operating results and cause actual results to differ materially from the results contemplated by the forward-looking statements contained in this Annual Report on Form 10-K or elsewhere in our SEC filings. In addition to the risks set forth below, and the factors affecting specific business operations identified elsewhere in this Annual Report on Form 10-K, there may also be risks of which we are currently unaware, or that we currently regard as immaterial based on the information available to us, that later may prove to be material . Risks Related To Our Business The pendency of our agreement to be acquired by VeriFone could have an adverse effect on our business. On November 17, 2010, we entered into a definitive merger agreement with VeriFone pursuant to which VeriFone will acquire Hypercom in an all-stock merger. The merger was approved by our stockholders on February 24, 2011 and is anticipated to close in the second half of 2011, subject to the satisfaction of applicable regulatory approvals and other customary closing conditions. The announcement and pendency of the acquisition by VeriFone could cause disruptions in our business. For example, although VeriFone has committed per the terms of the merger agreement to fulfill any Hypercom customer agreements or purchase orders, to provide warranty service on Hypercom’s products and repair and maintenance for the longer of three years from the closing of the merger or as required by law, and to continue to support software applications, including the provision of bug fixes and updates for the longer of one year from the closing of the merger or as required by law, all at service levels consistent with Hypercom’s current business practices, customers may still delay, reduce or even cease making purchases from us until they determine whether the merger will affect our products and services, including, but not limited to pricing, performance or support. Furthermore, third-party intermediaries such as distributors, value-added resellers, ISOs and other distribution channel partners may give greater priority to products of our competitors until they determine whether the merger will affect our products and services or our relationship with them. Our relationships with our vendors, suppliers, and contract manufacturers may deteriorate. In addition, key personnel may depart for a variety of reasons including perceived uncertainty as to the affect of the merger on their employment. The loss of key personnel could adversely affect our relationships with our customers, vendors, suppliers, contract manufacturers, and other employees. These disruptions may increase over time until the closing of the merger, and we cannot provide assurance that the merger will close in the second half of 2011, as currently as expected, if at all. VeriFone and Hypercom are subject to the securities and antitrust laws of the United States and the antitrust laws of any other jurisdiction in which the merger is subject to review. VeriFone and Hypercom may be unable to obtain in the anticipated timeframe, or at all, the regulatory approvals required to complete the merger. Governmental entities with which filings are made may seek regulatory concessions, including compliance with material restrictions or conditions, including the divestiture of portions of VeriFone’s or Hypercom’s business, as conditions for granting approval of the merger. These actions may have a material adverse effect on VeriFone or Hypercom or a material adverse effect on the combined business. Under the merger agreement, VeriFone and Hypercom have both agreed to use reasonable best efforts to complete the merger, including to gain clearance from antitrust and competition authorities and to obtain other required regulatory approvals. Under the merger agreement, VeriFone’s reasonable best efforts includes a requirement by VeriFone to dispose of businesses or assets that produced up to $124 million in revenues for VeriFone, Hypercom and their respective subsidiaries during the 2009 fiscal year if such disposition is reasonably necessary to gain clearance from antitrust and competition authorities. VeriFone and Hypercom anticipate that Hypercom’s U.S. business will be divested in connection with the merger. These actions or any other actions that may be required to obtain regulatory approval for the transaction may have a material adverse effect on VeriFone or Hypercom or a material adverse effect on the combined businesses. In addition to the required regulatory approvals, the merger is subject to a number of other conditions beyond either company’s control that may prevent, delay or otherwise materially adversely affect its completion. Neither VeriFone nor Hypercom can predict whether and when these other conditions will be satisfied. Further, the requirements for obtaining the required clearances and approvals could delay the completion of the merger for a significant period of time or prevent it from occurring. Any delay in completing the merger could cause the combined company not to realize some or all of the synergies that are expected to be achieved if the merger is successfully completed within its expected timeframe. - 16 - Table of Contents In addition, to the extent a prolonged delay in completing the planned merger creates uncertainty among users of Hypercom’s products and services, there could be an adverse effect on Hypercom’s results of operations, and quarterly revenue could be substantially below the expectations of market analysts which could cause a reduction in the stock price of Hypercom common stock. Such effects are likely to be exacerbated the longer the time period between the signing and the closing or any termination of the merger agreement. The merger agreement generally requires us to operate our business in the ordinary course pending consummation of the merger, but includes certain contractual restrictions on the conduct of our business that could affect our ability to execute on our business strategies and attain our financial goals. In addition, the pendency of the acquisition by VeriFone and the completion of the conditions to closing could divert the time and attention of our management. All of the matters described above, alone or in combination, could materially and adversely affect our business, financial condition, results of operations, and stock price. The failure to complete the merger with VeriFone could adversely affect our business and our stock price. We cannot provide assurance that the pending acquisition by VeriFone will be completed. If the pending acquisition is not completed, the share price of our common stock may drop to the extent that the current market price of our common stock reflects an assumption that a transaction will be completed. On November 16, 2010, the day before the announcement of the pending merger, our stock’s closing price was $6.13. On November 17, 2010, following the announcement of the pending merger, our stock’s closing price was $7.13 and from November 17, 2010 through March 7, 2011 our stock’s closing price has ranged between $7.13 and $11.05. In addition, under certain circumstances specified in the merger agreement, we may be required to pay VeriFone a termination fee of approximately $12.2 million. Our costs related to the merger, such as legal fees, accounting fees and expenses of our financial advisors must be paid by us even if the merger is not completed, and we may be required to record as expenses in our statement of operations items related to the proposed merger that would otherwise be reflected on our balance sheets. Further, a failed transaction may result in negative publicity and a negative impression of us in the investment community. We may not be able to find a partner willing to pay an equivalent or more attractive price for our stock than that which would be paid in the VeriFone merger. Further, any disruption to our business resulting from the announcement and pendency of the acquisition by VeriFone and from intensifying competition from our competitors, including any adverse change in our relationships with our customers, vendors, suppliers, contract manufacturers, and employees, could continue or accelerate in the event of a failed transaction. There can be no assurance that our business, these relationships or our financial condition, and our stock price, will not be adversely affected, as compared to the condition prior to the announcement of the merger, if the merger is not consummated. If completed, our merger with VeriFone may not achieve its intended results. We and VeriFone entered into the merger agreement with the expectation that the merger would result in various benefits, including, among other things, cost savings and operating efficiencies relating to the combined business. Achieving the anticipated benefits of the merger is subject to a number of uncertainties, including whether our business is integrated with that of VeriFone in an efficient and effective manner. Failure to achieve these anticipated benefits could result in increased costs, a decrease in the amount of revenue expected to be generated by the combined company, and diversion of management’s time and energy, and could have an adverse effect on the combined company’s business, financial results and prospects. International operations pose additional challenges and risks that if not properly managed could adversely affect our financial results. For the year ended December 31, 2010, we derived approximately 86.5% of our total net revenue outside of the U.S., principally in Europe, Asia-Pacific and Central and South America. We expect that international sales will continue to account for a significant percentage of our net revenue and operating income in the foreseeable future. In addition, all of our contract manufacturers are located outside of the U.S. Accordingly, we face numerous risks associated with conducting international operations, any of which could negatively affect our results of operations and financial condition. These risks include the following: •changes in foreign country regulatory requirements; •various import/export restrictions and the availability of required import/export licenses; •imposition of foreign tariffs and other trade barriers; •political and economic instability; - 17 - Table of Contents •changes in local economic environments, including inflation, recession and foreign currency exchange rate fluctuations; •inability to secure commercial relationships to help establish our presence in international markets; •inability to hire and train personnel capable of marketing, installing and integrating our products, and services, supporting customers and managing operations in foreign countries; • building our brand name and awareness of our products and services among foreign customers; • competition from existing market participants that may have a longer history in and greater familiarity with the foreign markets we enter; •extended payment terms and the ability to collect accounts receivable; •the ability to repatriate funds or transfer funds among our subsidiaries and between our subsidiaries and their parent entities; • complicated tax and regulatory schemes where failure to comply may result in fines, penalties or litigation; • complications associated with enforcing legal agreements in certain foreign countries, including, but not limited to, Brazil, China and developing countries; and • availability of qualified and affordable staff with which to manage our foreign operations. Additionally, we are subject to the Foreign Corrupt Practices Act, which may place us at a competitive disadvantage to foreign companies that are not subject to similar regulations. Quarterly revenue and operating results can vary, depending on a number of factors. Our consolidated results of operations and financial position can vary significantly from quarter to quarter, which is not conducive to a predictable business or operating environment. Consequently, this can impact our overall business. The following factors impact our quarterly business operations and results: • variations in product mix, pricing and product cost, timing and size of fulfilled orders as a result of customer deferral or cancellation of purchases and/or delays in the delivery of our products and services; •accomplishment of certain performance parameters embedded in our service level agreements; •market demand for new product offerings and the timing of market launches for such offerings; •delays in the delivery of our products and services; •the type, timing and size of orders and shipments; •product returns and warranty claims; •development of new relationships and maintenance and enhancement of existing relationships with customers and strategic partners; • deferral of customer contracts in anticipation of product or service enhancements; • deferral of certain revenue or gross margin in accordance with U.S. GAAP requirements; • incremental costs incurred as a result of product quality and/or performance issues; • inventory obsolescence and write-downs related to product life cycles; •write-off of doubtful accounts receivable; - 18 - Table of Contents •variations in operating expenses, including research and development, selling, and general and administrative expenses; •lease portfolio risk adjustments and loss provisions; •restructuring activities; •employment and severance agreement charges; •foreign currency exchange rate fluctuations; •availability and cost of financing; •variations in income tax as a function of income recognition by tax jurisdiction; and •changing security standards or other technological changes. The loss of one or more of our key customers could significantly reduce our revenue and profits. We have derived, and believe that we may continue to derive, a significant portion of our net revenue from a limited number of large customers. For the fiscal year ended December 31, 2010, our largest customer accounted for 10.6% of our net revenue, and our five largest customers accounted for 26.5% of our net revenue. In addition, our largest customer does substantial business with some of our most significant competitors. Our customers may buy less of our products or services, depending on their own technological developments, end-user demand for our products, internal budget cycles and market conditions. A major customer in one year may not purchase any of our products or services in another year, which may negatively affect our financial performance. If any of our large customers significantly reduces or delays purchases from us or if we are required to sell products to them at reduced prices or unfavorable terms, our revenue and results of operations could be materially adversely affected. See “Item 1, Business — Sales and Distribution” for more information on our customer base. Our products may contain defects that may be difficult or even impossible to correct. Product defects could result in lost sales, additional costs and customer erosion. We offer technologically complex products that, when first introduced or released in new versions, may contain software or hardware defects that are difficult to detect and correct. The existence of defects and delays in correcting them could result in negative consequences, including the following: •delays in shipping products; •cancellation of orders; •additional warranty expense; •delays in the collection of receivables; •product returns; •the loss of market acceptance of our products; •claims against us; • diversion of research and development resources from new product development; and •write-downs of and creation of reserves against inventory in our possession or located at our contract manufacturers. Even though we test all of our products, defects may continue to be identified after products are shipped. In past periods, we have experienced various issues in connection with product launches, including the need to rework certain products and stabilize product designs. Correcting product defects can be a time-consuming, difficult and expensive task. Software errors may take several months to correct, and hardware errors may take even longer. - 19 - Table of Contents We or our third-party contract manufacturers may accumulate excess or obsolete inventory that could result in unanticipated price reductions and write downs and adversely affect our financial results. Managing the proper inventory levels for components and finished products is challenging. In formulating our product offerings, we have focused our efforts on providing to our customers products with greater capability and functionality, which requires us to develop and incorporate the most current technologies in our products. This approach tends to increase the risk of obsolescence for products and components we or our third-party contract manufacturers hold in inventory and may compound the difficulties posed by other factors that affect our inventory levels, including the following: • the need to maintain significant inventory of components that are in limited supply; •buying components in bulk for the best pricing; •responding to the unpredictable demand for products; • responding to customer requests for short lead-time delivery schedules; •failure of customers to take delivery of ordered products; and •product returns. In addition, we may in some cases have to reimburse, or incur other charges from, our third-party contract manufacturing partners for excess or obsolete inventory or unfulfilled, non-cancelable open purchase orders resulting from changes in product design or demand. If we accumulate excess or obsolete inventory, price reductions and inventory write-downs may result, which could adversely affect our results of operations and financial condition. The total impact of excess and obsolete inventory, including inventory held by our third-party manufacturers, on our financial results was $4.3 million, $6.4 million, and $8.3 million for the years ended December 31, 2010, 2009, and 2008, respectively. Security is vital to our customers and therefore breaches in the security of transactions involving our products or services could adversely affect our reputation and results of operations. Protection against fraud is of key importance to the purchasers and end-users of our solutions. We incorporate security features, such as encryption software and secure hardware, into our solutions to protect against fraud in electronic payment transactions and to ensure the privacy and integrity of consumer data. Our solutions may be vulnerable to breaches in security in the security mechanisms, the operating system and applications or the hardware platform. Security vulnerabilities could jeopardize the security of information transmitted or stored using our solutions. In general, liability associated with security breaches of a certified electronic payment system belongs to the institution that acquires the financial transaction. We have not experienced any material security breaches affecting our business. However, if the security of our solutions is compromised, our reputation and marketplace acceptance of our solutions will be adversely affected, which would adversely affect our results of operations, and subject us to potential liability. If we are unable to adequately protect our proprietary technology, our competitors may develop products substantially similar to our products and use similar technologies, which may result in the loss of customers. We rely on patent, copyright, trademark and trade secret laws, as well as confidentiality, licensing and other contractual arrangements, to establish and protect the proprietary aspects of our products. Our efforts may result in only limited protection, and our competitors may develop, market and sell products substantially equivalent to our products, or utilize technologies similar to those used by us. If we are unable to adequately protect our proprietary technology, these third parties may be able to compete more effectively against us, which could result in the loss of customers and adversely affect our business. In addition, the legal systems of many foreign countries do not protect or honor intellectual property rights to the same extent as the legal system of the U.S. For example, in China, the legal system in general and the intellectual property regime in particular, is still in the development stage. It may be very difficult, time-consuming and costly for us to attempt to enforce our intellectual property rights in such jurisdictions. - 20 - Table of Contents Our products and other proprietary rights may infringe on the proprietary rights of third parties, which may expose us to claims and litigation. Although we believe that our products do not infringe on any third party’s patents, from time to time we have become involved in claims and litigation involving patents or proprietary rights. Patent and proprietary rights litigation entails substantial legal and other costs, and diverts the attention of our management resources. There can be no assurance that we will have the necessary financial and other resources required to appropriately defend or prosecute our rights in connection with any such litigation. In the past, we have received third-party claims of infringement and may receive additional claims of infringement in the future. To date, such activities have not had a material adverse effect on our business and we have prevailed in litigation, obtained intellectual property or a license thereto on commercially acceptable terms or otherwise been able to modify any affected products or technology. However, there can be no assurance that we will continue to prevail in any such actions, or that any intellectual property or license required for such products or technology would be made available on commercially acceptable terms, if at all, or that we would be able to successfully modify our products or technology to negate claims of infringement. A disruption in our third-party manufacturers or suppliers would negatively impact our ability to meet customer requirements. We currently rely on third-party manufacturers, and in the future will increasingly rely on one or more original design manufacturers as part of our joint development manufacturing model, to co-design, co-develop, manufacture and assemble substantially all of our products and subassemblies. We also depend upon third-party suppliers to timely deliver components that are free from defects, competitive in functionality and cost, and in compliance with our specifications and delivery schedules.If we are unable to successfully manage our relationship with these third-party manufacturers, or if such manufacturers experience any significant disruption in their supply chain and manufacturing capabilities, or they experience economic, political and business issues that may impact their ability to fulfill their obligations to us, we may be unable to fulfill customer orders in a timely manner, which would have a material adverse effect on our business, operating results and financial condition. In addition, our use of third-party manufacturers reduces our direct control over product quality, manufacturing timing, yields, and costs. Disruption of the manufacture or supply of our products or components, or a third-party manufacturer’s or supplier’s failure to remain competitive in functionality, quality or price, could delay or interrupt our ability to deliver our products to customers on a timely basis, which would have a material adverse effect on our business, operating results and financial condition. The components used in our systems are purchased from outside sources. Certain components, such as semiconductors, wireless modules, and the like, are purchased from single suppliers. The failure of any such supplier to meet its commitment on schedule could have a material adverse effect on our business, operating results and financial condition. If a sole-source supplier were to go out of business or otherwise become unable to meet its supply commitments, the process of locating and qualifying alternate sources could take months, during which time our production could be delayed, and may, in some cases, require us to redesign our products and systems. Such delays and potential costly redesigns could have a material adverse effect on our business, operating results and financial condition. Wehave experienced, and may in the future experience, delays in delivery of products or product components due to general market conditions creating long lead times for certain components, such as semiconductors, as well as failures on the part of some of our suppliers to timely deliver upon our previously agreed to component orders. In addition, we have occasionally experienced, and may in the future experience, delivery of products of inferior quality from component suppliers and third-party manufacturers. Although alternate manufacturers and suppliers are generally available to provide our products and product components, the number of manufacturers or suppliers of some of our products and components is limited, and qualifying, and transitioning to, a replacement manufacturer or supplier would take a significant amount of time. Such delays could have a material adverse effect on our business, operating results and financial condition. We areincreasingly dependent on original design manufacturers, contract manufacturers and third party logistics providers to design and manufacture our products and to fulfill orders for our products. We have a joint development manufacturing model in place with one or more original design manufacturers and we are dependent primarily on such manufacturers (each of which is a third party original design manufacturer for numerous companies) to co-design and co-develop the hardware platform for our products. As discussed above, we also depend on independent contract manufacturers (each of which is a third party manufacturer for numerous companies) to manufacture and fulfill our products. These supply chain partners are not committed to design or manufacture our products, or to fulfill orders for our products, on a long-term basis in any specific quantity or at any specific price. Also, from time to time, we may be required to add new supply chain partner relationships or new manufacturing or fulfillment sites to accommodate growth in orders or the addition of new products. It is time consuming and costly to qualify and implement new supply chain partner relationships and new manufacturing or fulfillment sites, and such additions increase the complexity of our supply chain management. Our ability to ship products to our customers could be delayed if we fail to effectively manage our supply chain partner relationships; if one or more of our future design manufacturers does not meet our development schedules; if one or more of our contract manufacturers experiences delays, disruptions or quality control problems in manufacturing our products; or if one or more of our third party logistics providers experiences delays or disruptions or otherwise fails to meet our fulfillment schedules; or if we are required to add or replace design manufacturers, contract manufacturers, third party logistics providers or fulfillment sites. We may not be able to adequately manage costs related to overruns, delays or disruptions associated with the design and development of our products utilizing the joint development manufacturing model. In addition, these supply chain partners will have access to certain of our critical confidential information which could be susceptible to unauthorized disclosure. Moreover, all of our manufacturing is performed outside the U.S. and is, therefore, subject to risks associated with doing business in foreign countries and in foreign currencies. Each of these factors could adversely affect our business, financial condition and results of operations. - 21 - Table of Contents We are subject to a complex system of domestic and foreign taxation and unanticipated changes in our tax rates or exposure to additional tax liabilities could affect our financial results. We are subject to income and other taxes in both the U.S. and various foreign jurisdictions, and our domestic and international tax liabilities are subject to the allocation of expenses in different jurisdictions. Our effective tax rates could be adversely affected by changes in the mix of earnings in countries with differing statutory tax rates, in the valuation of deferred tax assets and liabilities or in tax laws, or by material audit assessments, which could affect our financial results. In addition, the amount of taxes we pay is subject to ongoing audits in various jurisdictions, and a material assessment by a governing tax authority could affect our financial results. Furthermore, tax law changes in jurisdictions in which we conduct business could materially affect our financial results. We are responsible for charging end customers and remitting certain taxes in numerous international jurisdictions. In the ordinary course of our business, there are many transactions and calculations where the ultimate tax determination is uncertain. In the future, our determinations of tax liabilities may be subjected to audit by the tax authorities, which could result in changes to the estimates of such tax liabilities. We believe that we maintain adequate tax reserves to offset potential liabilities that may arise upon audit. Although we believe our tax estimates and associated reserves are reasonable, the final determination of tax audits and any related litigation could be materially different than the amounts established for tax contingencies. To the extent that such estimates ultimately prove to be inaccurate, the associated reserves would be adjusted resulting in our recording a benefit or expense in the period in which a final determination was made. Fluctuations in currency exchange rates may adversely affect our financial results. A substantial part of our business consists of sales to international customers and, as a result, the majority of our revenue and expenses related to our international operations are denominated in Euros and other non-U.S. Dollar currencies. Adverse currency exchange rate fluctuations could have a material impact on our financial results in the future, including our cash position.In addition, our balance sheet reflects non-U.S. Dollar denominated assets and liabilities, which can be adversely affected by fluctuations in currency exchange rates. In the past, we have entered into foreign currency forward contracts intended to hedge our exposure to adverse fluctuations in exchange rates, but these hedging arrangements are not always effective, particularly in the event of imprecise forecasts of non-U.S. Dollar denominated assets and liabilities and such attempts to mitigate these risks may be costly. Currently, we do not hedge against our entire foreign currency risk as it has become even more costly as a result of recent market developments. Accordingly, an adverse movement in exchange rates could have a material adverse effect on our financial results. In the year ended December 31, 2010, we incurred a foreign currency loss of approximately $0.4 million, net of foreign currency transaction gains or losses. Furthermore, we utilize contract manufacturers in various international locations, including Malaysia, Germany, Brazil, Romania, China, and Tunisia. While the majority of our products are purchased from these manufacturers in U.S. Dollars, we also purchase some products in local currencies. Therefore, we may be impacted by fluctuations in foreign currency exchange rates. With our use of a joint development manufacturing model for the next generation of our products, we expect that a larger proportion of our manufacturing costs may be denominated in U.S. Dollars. Therefore, our financial results, including our cash position, could be impacted by fluctuations in foreign currency exchange rates to a greater extent than in prior periods. Adverse resolution of litigation may adversely affect our business or financial results. We are party to litigation in the normal course of our business. Litigation can be expensive, lengthy and disruptive to normal business operations. Moreover, the results of complex legal proceedings are difficult to predict. An unfavorable resolution of a particular lawsuit could have a material adverse effect on our business, operating results, or financial condition. See “Item 3 — Legal Proceedings” below for more information on our litigation. - 22 - Table of Contents Our future success is substantially dependent on the continued service of our senior management and other key employees. The loss of the services of our senior management or other key employees could make it more difficult to successfully operate our business and achieve our business goals. The market for highly qualified and talented executives in our industry is very competitive and we cannot provide assurance that we will be able to replace these senior management members with equally-qualified executives in a timely and cost-effective manner, if at all. We also may be unable to retain existing management, sales personnel and development and engineering personnel that are critical to our success, which could result in harm to key customer relationships, loss of key information, expertise or know-how, and unanticipated recruitment and training costs. Shipments of electronic payment systems may be delayed by factors outside of our control, which can harm our relationships with our customers. The shipment of payment systems requires us or our manufacturers, distributors or other agents to obtain customs or other government certifications and approvals, and, on occasion, to submit to physical inspection of our systems in transit. Failure to satisfy these requirements, and the process of trying to satisfy them, can lead to lengthy delays in the delivery of our solutions to our customers, which may harm our relationships with our customers. While we believe we comply with environmental laws and regulations, we are still exposed to potential risks associated with them. We are subject to environmental, legal and regulatory requirements, including the RoHS Directive and the WEEE Directive. The RoHS Directive sets a framework for producers’ obligations in relation to manufacturing (including the amounts of named hazardous substances contained in products sold) and the WEEE Directive sets a framework for treatment, labeling, recovery and recycling of electronic products in the European Union, which may require us to alter the manufacturing of the physical devices that include our solutions and/or require active steps to promote recycling of materials and components. In addition, similar legislation has been enacted in China and could be enacted in other jurisdictions, including in the U.S. If we do not comply with the RoHS Directive and the WEEE Directive, we may suffer a loss of revenue, be unable to sell in certain markets or countries, be subject to penalties and enforced fees and/or suffer a competitive disadvantage. Furthermore, the costs to comply with the RoHS Directive and the WEEE Directive, or with current and future environmental and worker health and safety laws, may have a material adverse effect on our results of operation, expenses and financial condition. Force majeure events, such as threats of terrorism, terrorist attacks, other acts of violence or war, civil, military and governmental unrest, health epidemics, fire, floods, and other acts of God may adversely affect the markets in which our common stock trades, our ability to operate our business and our financial results. Domestic and international threats of terrorism, terrorist attacks, wars, regional conflicts, natural disasters (including natural disasters that may increase in frequency as a result of the effects of climate change), and the like may cause instability in the global financial markets, and contribute to downward pressure on securities prices of U.S. publicly traded companies, such as us. Future terrorist activities or armed conflicts, epidemics, such as influenza, H1N1 (or swine) flu or bird flu, and pandemics could result in economic, political and other uncertainties that could adversely affect our revenue and operating results, and depress securities prices, including the price of our common stock. Such events may disrupt the global insurance and reinsurance industries, and adversely affect our ability to obtain or renew certain insurance policies, and may result in significantly increased costs of maintaining insurance coverage. Further, we may not be able to obtain insurance coverage at historical or acceptable levels for all of our facilities. Future terrorist activities, armed conflicts and epidemics could affect our domestic and international sales, disrupt our supply chain and impair our ability to produce and deliver our products. Such events could directly impact our physical facilities or those of our suppliers (including sole-source suppliers) or customers in the U.S. and elsewhere. Our primary facilities include administrative, sales and research and development facilities in the U.S., Australia, Brazil, China, France, Germany, Latvia, Mexico, the Philippines, Spain, and the United Kingdom., and our manufacturing partners’ facilities in Malaysia, Germany, Brazil, Romania, Tunisia, and China. Acts of terrorism, wars and epidemics may make transportation of our supplies and products more difficult or cost prohibitive. China’s changing economic environment may impact our ability to grow our business in China. In recent years, the Chinese government has been reforming the economic system in China to increase the emphasis placed on decentralization and the utilization of market forces in the development of China’s economy. These reforms have resulted in significant economic growth. However, any economic reform policies or measures in China may from time to time be modified or revised by the Chinese government. While we may be able to benefit from the effects of some of these policies, certain policies and other measures taken by the Chinese government to regulate the economy, such as relaxation of trade restrictions, could also have a significant negative impact on economic conditions in China that could result in an adverse impact on our business. In addition, although China is increasingly affording foreign companies and foreign investment enterprises established in China similar rights and privileges as Chinese domestic companies, special laws, administrative rules and regulations governing foreign companies and foreign investment enterprises in China may still place foreign companies at a disadvantage in relation to Chinese domestic companies and may adversely affect our competitive position. - 23 - Table of Contents Uncertainties with respect to the Chinese legal system may adversely affect us. We conduct our business in China primarily through direct or indirect wholly-owned subsidiaries incorporated in China and Hong Kong. Our subsidiaries are generally subject to laws and regulations applicable to foreign investment in China. Accordingly, our business may be affected by changes in China’s developing legal system. Many new laws and regulations covering general economic matters have been promulgated in China in recent years, and government policies and internal rules promulgated by governmental agencies may not be published in time, or at all. As a result, we may operate our business in violation of new rules and policies without having any knowledge of their existence. In addition, there are uncertainties regarding the interpretation and enforcement of laws, rules and policies in China. The Chinese legal system is based on written statutes, and prior court decisions have limited precedential value. Because many laws and regulations are relatively new and the Chinese legal system is still evolving, the interpretations of many laws, regulations and rules are not always uniform. Moreover, the relative inexperience of China’s judiciary in many cases creates additional uncertainty as to the outcome of any litigation, and the interpretation of statutes and regulations may be subject to government policies reflecting domestic political concerns. Finally, enforcement of laws or contracts based on existing law may be uncertain and sporadic, and it may be difficult to obtain swift and equitable enforcement, or to obtain enforcement of a judgment by a court of another jurisdiction. Any litigation in China may be protracted, have unexpected outcomes and result in substantial costs and diversion of resources and management’s attention. If we are unable to maintain the quality of our internal control over financial reporting, any unremediated material weaknesses could materially and adversely affect our ability to provide timely and accurate financial information about our business, which could harm our business and stock price. Section 404 of the Sarbanes-Oxley Act of 2002 (“SOX 404”) requires that we establish and maintain effective internal controls over financial reporting. SOX 404 also requires us to include a management report of internal control over financial reporting in our Annual Report on Form 10-K. Based on management’s evaluation of internal control over financial reporting as of December 31, 2010, we are able to conclude that our internal control over financial reporting is effective. However, we cannot be certain that our internal control over financial reporting will remain effective in the future. Any future failure to maintain adequate internal control over our financial accounting and reporting could harm our operating results or could cause investors to lose confidence in our reported financial results or condition, which could adversely affect our business and the trading price of our common stock. Our business may be negatively affected by local or global economic conditions. The business and operating results of our products and services businesses have been and will continue to be affected by local and global economic conditions, including the recent credit market crisis, and, in particular, conditions in the banking sector and other major industries we serve. The current economic climate, the credit market crisis, particularly the increased difficulty in securing credit, declining consumer and business confidence, fluctuating commodity prices, and other challenges currently affecting the global economy could impact our ability to sell and our customers’ ability to make capital expenditures, thereby affecting their ability to purchase our products. Additionally, customers in the financial services sector, which has been severely impacted by the credit crisis, have consolidated in response to the crisis, which could further impact our business by reducing our customer base. Certain of our retail customers who have seen significant dampening of consumer demand could face increased financial pressures that could impact their capital expenditures. Also, although we believe that our cash flows from operations and other sources of liquidity, including borrowings available under our revolving credit facility or other financing options, will satisfy our working capital needs, capital expenditures, commitments, and other liquidity requirements associated with our operations and our TeT acquisition debt requirement through the next 12 months, in the event that we require additional capital to fulfill our future business plans, we may need to obtain additional financing from third parties. In light of the recent global credit crisis, if we experience such a need for additional financing, we may not be able to obtain sufficient financing on advantageous terms or at all, which could materially and adversely affect our business, financial condition, results of operations and long-term prospects. The extent of the impact of the recent global economic crisis depends on a number of factors, includingthe timing of the emergence of the U.S. and the global economy generally from the effects of the severe recession. If the global economic recession continues for a significant period or there is significant further deterioration in the global economy, our results of operations, financial position and cash flows could be materially adversely affected. - 24 - Table of Contents Our integration of future acquisitions we may make involves numerous risks. We may not be able to address these risks without substantial expense, delay or other operational or financial problems. We have in the past and may in the future make acquisitions and strategic investments in related businesses, technologies, products or services. Acquisitions and investments involve various risks such as the following: •the inability to assimilate the technologies, operations and personnel of the acquired business; •the potential disruption of our existing business, including the diversion of management attention and the redeployment of resources; •the loss of customers; •the possibility of our entering markets in which we have limited prior experience; •the loss of key employees of the acquired business; •the necessity to respond to and negotiate with local labor unions or other organized labor associations, which may cause delays with and obstacles to our implementation of business initiatives; and •the inability to obtain the desired strategic and financial benefits from the acquisition. Future acquisitions and investments could also result in substantial cash expenditures, potentially dilutive issuance of our equity securities, our incurrence of additional debt and contingent liabilities, and amortization expenses related to intangible assets that could adversely affect our business, operating results and financial condition. Risks Related To The Industry The markets in which we compete are highly competitive, maturing, and subject to price erosion. The markets in which we operate are maturing and highly competitive. Increased competition from manufacturers or distributors of products similar to or competitive with ours, or from service providers that provide services similar to ours, could result in price reductions, extended terms, free services, lower margins and loss of market share. We expect to continue to experience significant and increasing levels of competition in the future. With respect to our products, we compete primarily on the basis of security, ease-of-use, product performance, price, features, quality, the availability of application software programs, the number of third-party network host and telecommunication system certifications we have obtained for our products and application programs, rapid development, release and delivery of software products, and customer support and responsiveness. Software products compete on the basis of security, functionality, scalability, price, quality and support. We often face additional competitive factors in foreign countries, including but not limited to preferences for national vendors, difficulties in obtaining required certifications, conformity with local government policies and trade practices, and compliance with the Foreign Corrupt Practices Act. Some of our competitors and potential competitors are more established, benefit from greater name recognition and have significantly greater resources than we do. Moreover, there are limited barriers to entry that could keep our competitors from developing products or services and technology similar to ours, or from selling competing products or services in our markets. Further, there can be no assurance that we will be able to lower our product or operating costs to effectively compete in these markets. We are subject to industry and technology changes and are dependent on development and market acceptance of new products. If we are unable to adequately respond to these changes and to market demands in a timely manner, our business will not be successful. The industry in which we operate is characterized by rapid changes in technology and numerous new product introductions. Our success depends to a large degree upon our continued ability to offer new products and services, and enhancements to our existing products and services, to meet changing market requirements, including conformity with applicable standards. The introduction of new products, services and technologies by third parties could have an adverse effect on the sales of our existing products, services and technologies. We cannot be certain of our ability to successfully: - 25 - Table of Contents • identify, develop, or manufacture new products, services and technologies in a cost effective manner; • market or support these new products, services and technologies on a timely and effective basis; •eliminate defects in new products and service offerings; •gain market acceptance for new products, services and technologies; or • respond to technological changes, new industry standards, and announcements of new products, services and technologies by competitors. Developing new products, services and technologies is a complex, uncertain process requiring innovation and accurate anticipation of technological and market trends. When changes to our products are announced, we will be challenged to manage possible shortened life cycles for existing products, continue to sell existing products and prevent customers from returning existing products. Our inability to respond effectively to any of these challenges may have a material adverse effect on our business and financial results. We and our contract manufacturers are subject to extensive industry standards and government regulations. Our failure to properly comply with these standards and regulations could adversely affect our business. Our business is subject to a substantial and complex array of industry driven standards and governmental regulation, both domestic and foreign, including, but not limited to: •industry standards imposed by EuroPay International, MasterCard International, VISA International, and others; •certification standards required for connection to certain public telecommunications networks; •U.S. Federal Communications Commission regulations; • Underwriters Laboratories’ regulations (or other similar regulations in countries in which we sell our products); • the WEEE and RoHS Directives in the European Union and other environmental laws, regulations and standards; • U.S. Department of Labor regulations and state labor laws (or other similar regulations in countries in which we have employees or manufacture our products); and • certification standards set by domestic processors. Our failure, either directly or through our third-party contract manufacturers and suppliers, to properly comply with these standards and regulations could result in lost product sales, significant costs associated with required remedial measures or production stoppages, any of which could have a material adverse effect on our business and financial results. We are subject to potentially competitive threats from alternative payment technologies. Our hardware product sales have been historically predicated on the need for security within the POS terminal.Alternative payment technologies have arisen recently that can accept payments in the merchant or retailer’s physical store with or without a card and with varying degrees of security.Many of these payment alternatives leverage the enhanced capabilities and proliferation of Smartphones.Alternative forms of payment and payment acceptance that could prove disruptive include: •PayPal on the point-of-sale terminal; •numerous card reader attachments to Smartphones and tablet computers, including Square, Inc.’s magnetic stripe reader and Roam Data’s encrypting card reader; •virtual currencies such as Facebook Credits moving from the virtual world into the physical store; and •payment applications enabled by NFC-capable mobile phones. Should the need for security within the POS terminal lessen due to fewer payment transactions including the transmission of sensitive cardholder data, our inability to respond effectively to any of these alternative payment technologies may have a material adverse effect on our business and financial results. - 26 - Table of Contents Risks Related To Our Common Stock Our stock price has been and may continue to be volatile. Because the merger exchange ratio is fixed and the market price of VeriFone common stock may fluctuate, the price of our common stock may continue to fluctuate substantially in the future and you could lose the value of your investment in Hypercom common stock. The market price of our common stock has been, and is likely to continue to be, volatile. When we or our competitors announce new products, services, or customer orders, change pricing policies, experience quarterly fluctuations in operating results, announce strategic relationships, acquisitions or dispositions, change earnings estimates, fail to maintain effective internal controls, restate financial results, incur litigation, experience government regulatory actions or suffer from generally adverse economic conditions, our stock price is often affected. Recently, companies similar to ours have experienced extreme price fluctuations, often for reasons unrelated to their performance. The volatility of our stock price may be accentuated during periods of low volume trading. In addition, upon completion of the merger with VeriFone, each share of common stock of Hypercom will be exchanged for 0.23 of a share of VeriFone common stock. The merger consideration will not change even if the market price of either or both the Hypercom common stock and VeriFone common stock fluctuates. Neither Hypercom nor VeriFone may withdraw from the merger, and Hypercom may not resolicit the vote of its stockholders, solely because of changes in the market price of shares of Hypercom common stock or VeriFone common stock or because of changes in the operating and financial performance of either company that do not amount to a material adverse effect, as defined in the merger agreement. The merger will not be completed until certain regulatory approvals have been obtained and other conditions have been satisfied or waived. In the interim period until completion of the merger, our common stock will likely trade in relation to the market price of VeriFone’s common stock. We cannot make assurances that the value of our common stock will not decline prior to the merger as a result of fluctuations in the value of VeriFone’s common stock. Stockholders may sell substantial amounts of Hypercom common stock on the public market, which is likely to depress the price of our common stock. Any substantial sales of Hypercom common stock on the public market by current stockholders may cause the market price of Hypercom common stock to decline. If our current stockholders sell Hypercom common stock in the public market prior to the merger, it is likely that arbitrageurs will acquire those shares. These arbitrageurs will likely sell all those shares on the public market immediately following any announcement, or anticipated announcement, that the merger with VeriFone failed, or will likely fail, to close for regulatory or other reasons, which, in turn will likely cause the market price of Hypercom common stock to decline. In addition to the other negative effects on Hypercom, those sales of Hypercom common stock might make it more difficult for us to sell equity or equity-related securities in the future if the merger with VeriFone is not completed. Our stockholders will have a significantly reduced ownership and voting interest after the merger and will exercise less influence over management. Immediately after the completion of the merger, it is expected that former Hypercom stockholders, who collectively own 100% of Hypercom, will own approximately 12.8% of VeriFone, based on the number of shares of Hypercom and VeriFone common stock, including restricted stock, outstanding as of December28, 2010. Consequently, Hypercom stockholders will have less influence over the management and policies of VeriFone than they currently have over the management and policies of Hypercom. We have incurred significant losses recently and in the past and our results of operations have and may continue to vary from quarter to quarter, impacted in particular by business reviews performed by management. If our financial performance is not in line with investor expectations, the price of our common stock will suffer and our access to future capital may be impaired. We had net income of $6.7 million for the year ended December 31, 2010, and net losses of $6.9 million and $85.4 million for the years ended December 31, 2009, and 2008, respectively. If the results of our continuing efforts to improve profitability, increase our cash flow and strengthen our balance sheet do not meet or exceed the expectations of securities analysts or investors, the price of our common stock will suffer. - 27 - Table of Contents Further, given the variability in our revenue, our quarterly financial results have fluctuated significantly in the past and are likely to do so in the future. Accordingly, we believe that period-to-period comparisons of our results of operations may be misleading and not indicative of future performance. If our quarterly financial results fall below the expectations of securities analysts or investors, the price of our common stock may suffer. Our publicly-filed reports are reviewed by the SEC from time to time and any significant changes required as a result of such review may have a material adverse impact on the trading price of our common stock. The reports of publicly-traded companies are subject to review by the SEC from time to time for the purpose of assisting companies in complying with applicable disclosure requirements and to enhance the overall effectiveness of companies’ public filings, and comprehensive reviews of such reports are now required at least every three years under the Sarbanes-Oxley Act of 2002. SEC reviews may be initiated at any time. While we believe that our previously filed SEC reports and all future reports will comply in all material respects with the published SEC rules and regulations, we could be required to modify or reformulate information contained in prior filings as a result of an SEC review. Any modification or reformulation of information contained in such reports could be significant and result in a material adverse impact on the trading price of our common stock. We are subject to anti-takeover effects of certain charter and bylaw provisions and Delaware lawthat may discourage a third party from acquiring us and may adversely affect the price of our common stock. Our certificate of incorporation and bylaws contain certain anti-takeover provisions, including those that: •make it more difficult for a third party to acquire control of us, and discourage a third party from attempting to acquire control of us; •may limit the price some investors are willing to pay for our common stock; •enable us to issue preferred stock without a vote of our stockholders or other stockholder action; •provide for a classified Board of Directors (the “Board”) and regulate nominations for the Board; •make it more difficult for stockholders to take certain corporate actions; and •may delay or prevent a change of control. In addition, certain provisions of the Delaware General Corporation Law (“DGCL”) to which we are subject, including Section 203 of the DGCL, may have the effect of delaying or preventing changes in the control or management of Hypercom. Section 203 of the DGCL provides, with certain exceptions, for waiting periods applicable to business combinations with stockholders owning at least 15% and less than 85% of the voting stock (exclusive of stock held by directors, officers and employee plans) of a company. Also, on September 29, 2010, the Board adopted the stockholder rights plan.Generally, the stockholder rights plan provides that if a person or group acquires 15% or more of our common stock, subject to certain exceptions and under certain circumstances, the rights may be exchanged by us for common stock or the holders of the rights, other than the acquiring person or group, could acquire additional shares of our capital stock at a discount off of the then current market price. Such exchanges or exercise of rights could cause substantial dilution to a particular acquirer and discourage the acquirer from pursuing our company.The mere existence of a stockholder rights plan often delays or makes a merger, tender offer or proxy contest more difficult. Our Board of Directors has taken action to render the stockholder rights plan inapplicable to the merger with VeriFone through an amendment to the stockholders’ rights plan. The above factors, as well as other provisions of our charter documents, may have the effect of deterring hostile takeovers or otherwise delaying or preventing changes in the control or management of Hypercom, including transactions in which our stockholders might otherwise receive a premium over the fair market value of our common stock. As a result, the price of our common stock may be adversely affected. - 28 - Table of Contents Our stock price could be affected because a substantial number of shares of our common stock will be available for sale in the future. As of March 7, 2011, we had 56,377,663 shares of our common stock outstanding, all of which have been listed for trading according to the rules of the NYSE. We also had outstanding, as of March 7, 2011, options and warrants to acquire an additional 4,048,033 and 10,544,000 shares, respectively, of our common stock. All of the shares underlying the outstanding options and warrants have been registered for resale. Future public sales of our common stock, or the availability of such shares for sale, including the shares subject to outstanding options and warrants, could adversely affect the prevailing market price of our common stock and impair our ability to raise capital through the sale of additional equity securities. The issuance of warrants to purchase common stock as part of the TeT acquisition could result in a lowering of our stock price. In accordance with the terms of our credit agreement with Francisco Partners II, L.P. (“Francisco Partners”), upon funding of the loan and the closing of the TeT acquisition on April 1, 2008, we granted Francisco Partners a five-year warrant to purchase approximately 10.5 million shares of our common stock at $5.00 per share. The warrant contains a cashless exercise provision. We have also filed a registration statement covering the shares of common stock underlying the warrant. The market price of our common stock could decline as a result of sales of a large number of shares of our common stock in the market (or the perception that these sales could occur) if the warrant is exercised once our common stock is trading above the warrant exercise price of $5.00 per share. Any such sales, or the possibility that these sales may occur, also might make it more difficult for us to sell equity securities in the future at a time and at a price that we deem appropriate. Any issuance of common stock to the warrant holder upon exercise of the warrant would dilute the then-current common stockholders’ interests in our company. We currently do not intend to pay any dividends on our common stock. We currently do not intend to pay any dividends on our common stock. While we may declare dividends at some point in the future, we cannot assure you that you will ever receive cash dividends as a result of ownership of our common stock and any gains from investment in our common stock may only come from increases in our stock prices, if any. Risks Related To Our Indebtedness and Merger Agreement We are subject to various covenants and restrictions that limit the discretion of management in operating our business and could prevent us from engaging in some activities that may be beneficial to us and our stockholders. The agreements governing our financing, including our $60.0 million credit agreement to partially fund the TeT acquisition and our $25.0 million revolving credit facility, and our merger agreement with VeriFone, contain various covenants and restrictions that, in certain circumstances, limit our ability and the ability of certain subsidiaries to: •grant liens on assets; •make restricted payments (including paying dividends on capital stock or redeeming or repurchasing capital stock); •make investments (including investments in joint ventures); •merge, consolidate or transfer all or substantially all of our assets; •incur additional debt; or •engage in certain transactions with affiliates. As a result of these covenants and restrictions, we may be limited in how we conduct our business and may be unable to raise additional debt, compete effectively, make investments or pursue available business opportunities. These covenants may adversely affect our ability to finance our future operations or capital needs. A breach of any of these covenants could result in a default in respect of the related indebtedness or termination of the VeriFone merger agreement. If a default occurs under our debt agreements, the affected lenders could elect to declare the indebtedness, together with accrued interest and other fees, to be immediately due and payable. - 29 - Table of Contents We may be required to incur additional debt to meet the future capital requirements of our business. Should we be required to incur additional debt, the restrictions imposed by the terms of our current and future debt arrangements could adversely affect our financial condition and our ability to respond to changes in our business. If we incur additional debt, we may be subject to the following risks: • our vulnerability to adverse economic conditions and competitive pressures may be heightened; • our flexibility in planning for, or reacting to, changes in our business and industry may be limited; • we may be sensitive to fluctuations in interest rates if any of our debt obligations are subject to variable interest rates; and • our ability to obtain additional financing in the future for working capital, capital expenditures, acquisitions, general corporate purposes or other purposes may be impaired. We cannot be assured that our leverage and such restrictions will not materially and adversely affect our ability to finance our future operations or capital needs or to engage in other business activities. In addition, we cannot be assured that additional financing, to the extent permitted under our existing covenants, will be available when required or, if available, will be on terms satisfactory to us. The current condition of the credit markets may not allow us to secure financing for potential future activities on satisfactory terms, or at all. Our existing cash and short-term investments are available for operating requirements, strategic investments, acquisitions of companies or products complimentary to our business, the repayment of outstanding indebtedness, repurchases of our outstanding securities and other potential large-scale needs. While we believe existing cash and short-term investments, together with funds generated from operations, should be sufficient to meet operating requirements for the foreseeable future, we may also consider, to the extent permitted under our existing covenants, incurring additional indebtedness and issuing additional debt or equity securities in the future to fund potential acquisitions or investments, to refinance existing debt or for general corporate purposes. As a result of recent subprime loan losses and write-downs, as well as other economic trends in the credit markets, we may not be able to secure additional financing for future activities on satisfactory terms, or at all, which may adversely affect our financial condition and results of operations. Item 1B. Unresolved Staff Comments None. Item 2. Properties The Americas Our current corporate headquarters building is located in Scottsdale, Arizona.The facility is 48,650 square feet, and the lease for this facility expires on June 23, 2018; however, we have the right to terminate the lease on June 23, 2015, provided we repay all unamortized tenant improvement costs and commission fees for unpaid rent. Our corporate headquarters serves as a shared cost center for all four of our geographic business segments. In the U.S., we also lease offices in Savannah, Georgia, and Concord, New Hampshire, as well as a storage facility in Phoenix, Arizona. Internationally, we lease facilities in Brazil, Chile, Mexico and Puerto Rico for sales, support, and research and development activities. We sold our 102,000 square foot facility in Brazil on April 19, 2010.See Note 6 to our consolidated financial statements included herein for additional transaction detail and the recognition of the gain associated with the building sale. NEMEA We lease facilities in Belgium, Germany and Sweden for sales, support, and research and development activities. SEMEA We lease facilities in France, Hungary, Latvia, Russia, Scotland, Spain, the United Arab Emirates, and the United Kingdom for sales, support, and research and development activities. - 30 - Table of Contents Asia-Pacific We lease facilities in Australia, China, Hong Kong, India, the Philippines, Singapore and Thailand for sales, support, and research and development activities. We believe that our facilities are adequate for our current operations and will be sufficient for the foreseeable future. Item 3. Legal Proceedings We are currently a party to various legal proceedings, including those noted below. While we presently believe that the ultimate outcome of these proceedings, individually and in the aggregate, will not have a material adverse affect on our financial position, results of operations or cash flows, litigation is subject to inherent uncertainties, and unfavorable rulings could occur. An unfavorable ruling could include monetary damages or, in cases where injunctive relief is sought, an injunction. Were an unfavorable ruling to occur, it is possible such a ruling could have a material adverse impact on our financial position, results of operations or cash flows in the period in which the ruling occurs or in future periods. Brazil Tax and Labor Contingencies Our operations in Brazil are involved in various litigation matters and have received or been the subject of numerous governmental assessments related to indirect and other taxes, as well as disputes associated with former Hypercom employees and employees of various service providers with whom we contracted. The tax matters, which comprise a significant portion of the contingencies, principally relate to claims for taxes on the transfers of inventory, municipal service taxes on rentals and gross revenue taxes. We are disputing these tax matters and intends to vigorously defend our positions. The labor matters principally relate to claims made by formerHypercom employees and by former employees of various vendors that provided contracted services to us and who are now asserting that under Brazil law, we should be liable for the vendors’ failure to pay wages, social security and other related labor benefits, as well as related tax obligations, as if the vendor’s employees had been employees of Hypercom. As of December 31, 2010, the total amounts related to the reserved portion of the tax and labor contingencies was $0.7 million and the unreserved portion of the tax and labor contingencies totaled approximately $25.7 million. With respect to the unreserved balance, these have been assessed by management as being either remote or possible as to the likelihood of ultimately resulting in a loss to us. Local laws and regulations often require that we make deposits or post other security in connection with such proceedings. As of December 31, 2010 we had $5.2 million of deposits in Brazil regarding claims that we are disputing, liens on certain Brazilian assets as discussed in Note 6 with a net book value of $1.9 million, and approximately $3.5 million in letters of credit, all providing security with respect to these matters. Generally, any deposits would be refundable and any liens would be removed to the extent the matters are resolved in our favor. We routinely assess these matters as to probability of ultimately incurring a liability against our Brazilian operations and record our best estimate of the ultimate loss in situations where we assess the likelihood of an ultimate loss as probable. An unfavorable outcome in any of these matters could have a material adverse effect on our business, financial condition, results of operations, and cash flows. CardSoft, Inc., et al. v. Hypercom Corporation, et al. (United States District Court for the Eastern District of Texas, Marshall Division, Civil Action No. 2:08-CV-00098, filed on March 6, 2008) CardSoft, Inc. and CardSoft (Assignment for the Benefit of Creditors), LLC (collectively “CardSoft”) filed this action against us and others in March 2008, alleging that certain of our terminal products infringe two patents allegedly owned by CardSoft: U.S. Patent No. 6,934,945 (the “‘945 Patent”), entitled “Method and Apparatus for Controlling Communications,” issued on August 23, 2005, and U.S. Patent No. 7,302,683 (the “‘683 Patent”), also entitled “Method and Apparatus for Controlling Communications,” issued on November 27, 2007, which is a continuation of the ‘945 patent. CardSoft is seeking a judgment of infringement, an injunction against further infringement, damages, interest and attorneys’ fees. In June 2008, we filed our answer, denying liability on the basis of a lack of infringement, invalidity of the ‘945 Patent and the ‘683 Patent, laches, waiver, equitable estoppel and unclean hands, lack of damages and failure to state a claim. We also counterclaimed seeking a declaratory judgment of non-infringement and invalidity of the ‘945 Patent and the ‘683 Patent. The Markman hearing is scheduled for July 20, 2011 and trial is scheduled for November 7, 2011. This action is currently in the discovery stage and, as CardSoft has not made a specific claim for damages, we are unable to assess our range of potential loss, noris it possible to quantify the extent of our potential liability, if any, related to this action. An unfavorable outcome could have a material adverse effect on our business, financial condition, results of operations, and cash flows. - 31 - Table of Contents Lisa Shipley v. Hypercom Corporation. (United States District Court for the Northern District of Georgia, Civil Action No. 1:09-CV-0265, filed on January 30, 2009) Lisa Shipley (“Shipley”), a former employee, filed this action against us in January 2009, alleging that we violated Title VII of the Civil Rights Act by discriminating against her on the basis of her gender, violated the Georgia Wage Payment laws, the Equal Pay Act and Georgia law by paying her lower compensation based on her gender. Ms. Shipley is seeking compensatory damages for emotional distress, damage to reputation, embarrassment, lost wages, back pay, accrued interest, punitive damages, attorney’s fees and expenses, and interest. In February 2009, we filed a motion to dismiss based on improper venue or, in the alternative, to transfer venue to the United States District Court for the District of Arizona. In June 2009, the Court denied the motion. In June 2009, we filed our answer, generally denying the material allegations of Ms. Shipley’s complaint. In October 2009, Ms. Shipley filed an amended complaint adding an allegation that we unlawfully retaliated against her. In November 2009, we filed our answer, denying the material allegations of the amended complaint. In February 2010, we filed a Motion for Judgment on the Pleadings as to Ms. Shipley's retaliation claim, which the Court subsequently denied. On July 19, 2010, we filed a motion for summary judgment on all claims. On February 15, 2011, the magistrate judge recommended that the Court grant our motion for summary judgment as to Ms. Shipley’s sexual harassment hostile work environment claim, the constructive discharge claim, and the Georgia wage payment statute claim, but denied our motion for summary judgment as to her disparate treatment, retaliation, Equal Pay Act and Georgia Sex Discrimination in Employment Act claims. On March 2, 2011, we filed a motion for leave to file a motion for partial summary judgment out of time seeking summary judgment on seven components of Ms. Shipley’s disparate treatment Title VII claim. On March 8, 2011, the Court denied our motion for leave to file a motion for partial summary judgment out of time. This action is in the discovery stage and, as Ms. Shipley has not made a specific claim for damages, we are unable to assess our range of potential loss, noris it possible to quantify the extent of our potential liability, if any, related to this action. An unfavorable outcome could have a material adverse effect on our business, financial condition, results of operations, and cash flows. Shareholder Class Action and Derivative Lawsuits Commencing shortly after VeriFone publicly announced on September 30, 2010 that it had made an offer to acquire Hypercom and continuing following the announcement by us and VeriFone on November 17, 2010 that we had entered into a definitive merger agreement, certain putative class action lawsuits were filed in Arizona and Delaware state courts alleging variously, among other things, that the board of directors of Hypercom breached its fiduciary duties in connection with the merger and that VeriFone, Honey Acquisition Co., Hypercom, FP Hypercom Holdco, LLC, and Francisco Partners II, L.P. aided and abetted that alleged breach. These actions include: Gerber v. Hypercom, Delaware Court of Chancery, Case no. CA5868 (“Gerber”); Anarkat v. Hypercom, Maricopa County Superior Court, CV2010-032482 (“Anarkat”); Small v. Hypercom Corporation, Delaware Court of Chancery, Case no. CA6031 (Small”); Grayson v. Hypercom Corporation, Delaware Court of Chancery, Case no. CA6044 (Grayson”); and The Silverstein Living Trust v. Hypercom Corporation, Maricopa County Superior Court, Case no. CV2010-030941 (Silverstein”). The Anarkat and Silverstein cases have been consolidated in Maricopa County Superior Court as In Re Hypercom Corporation Shareholder Litigation, Lead Case No. CV2010-032482, and the Small and Grayson cases have been consolidated in the Delaware Court of Chancery as In Re Hypercom Corporation Shareholders Litigation, Consolidated C.A. No. 6031-VCL (the “Actions”). The Gerber case is dormant as the plaintiffs in that case have not prosecuted it since it was filed. On February 14, 2011, counsel for the plaintiffs and defendants in the Actions executed a Memorandum of Understanding (the “Memorandum”) pursuant to which (i) we provided additional disclosures recommended by the plaintiffs to supplement our proxy statement filed with the Securities and Exchange Commission, (ii) the defendants agreed to provide plaintiffs’ counsel with reasonable confirmatory discovery regarding the fairness and adequacy of the settlement and the additional disclosures, and (iii) the parties agreed to use their best efforts to execute and present to the court a formal stipulation of settlement within 45 days seeking court approval of (a) the settlement and dismissal of the Actions with prejudice, (b) the stay of all proceedings in the Actions, (c) the conditional certification of the Actions as a class action under Arizona law, (d) the release of all claims against the parties, (e) the defendants’ payment of $510,000 to the plaintiffs’ counsel for their fees and expenses, (f) the defendants’ responsibility for providing notice of the settlement to members of the class, and (g) the dismissal of the Delaware actions following the court’s final approval of the settlement. While the defendants deny that they have committed any violations of law or breaches of duties to the plaintiffs, the class or anyone else, and believe that their disclosures in the proxy statement regarding the merger were appropriate and adequate under applicable law, the defendants entered into the settlement solely to eliminate the uncertainty, distraction, burden and expense of further litigation and to lessen the risk of any delay of the closing of the merger as a result of the litigation. The defendants have agreed that the payment to the plaintiffs’ counsel will be jointly funded equally by VeriFone and the carrier of Hypercom’s directors and officers liability insurance policy, while we will bear the cost of the $250,000 deductible amount under the insurance policy. Item 4.(Removed and Reserved) - 32 - Table of Contents PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our common stock trades on the New York Stock Exchange (“NYSE”) under the symbol “HYC.” The following table sets forth, for the fiscal quarters indicated, the high and low sales prices for our common stock as reported on the NYSE. RANGE OF SALES PRICES High Low Year Ended 12/31/10 First Quarter Second Quarter Third Quarter Fourth Quarter Year Ended 12/31/09 First Quarter Second Quarter Third Quarter Fourth Quarter Since becoming publicly-traded, we have not paid any cash dividends on our common stock. We currently intend to retain our earnings for our business and do not anticipate paying any cash dividends on our common stock in the foreseeable future. See “Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations — Liquidity and Capital Resources” for more information on retained earnings. As of March 7, 2011, we had approximately 108 stockholders of record of our common stock and approximately 4,370 beneficial stockholders of our common stock. The information under the caption “Equity Compensation Plan Information as of Fiscal Year End” in our 2011 Annual Meeting Proxy Statement, which will be filed with the SEC within 120 days following our fiscal year end, is incorporated by reference into this Item 5. - 33 - Table of Contents Item 6. Selected Financial Data The following table contains selected consolidated financial data for the five years ended December 31, 2010, derived from our audited consolidated financial statements. Certain amounts in the prior-year financial statements have been reclassified to conform to the current year presentation. The selected financial data should be read in conjunction with our consolidated financial statements, related notes and the section of this Annual Report on Form 10-K entitled “Management's Discussion and Analysis of Financial Condition and Results of Operations.”Historical consolidated financial data may not be indicative of our future performance. Years Ended December 31, (Amounts in thousands, except per share data) 2007 (c) Statements of Operations Data: Net revenue $ Costs of revenue Gross profit Gross profit percentage % Research and development Selling, general and administrative Impairment of goodwill and intangible assets — — (b) — — Amortization of purchased intangible assets — In-process research and development — (d) Gain on sale of assets ) (a) — — ) ) (e) Total operating expenses Income (loss) from operations ) ) Income (loss) before discontinued operations ) ) ) Income (loss) from discontinued operations ) ) Net income (loss) $ $ ) $ ) $ ) $ Diluted income (loss) per share: Income (loss) before discontinued operations $ $ ) $ ) $ ) $ Income (loss) from discontinued operations — ) ) Diluted income (loss) per share: $ $ ) $ ) $ ) $ Weighted average basic shares Weighted average diluted shares Balance Sheet Data at end of year: Cash and equivalents $ Short-term investments — — Working capital Total assets Short and long-term debt, net of discount — — Total stockholders' equity (a) For the year ended December 31, 2010, we recorded a gain of $1.5 million due to the sale of a majority interest in HBNet, Incand the sale of our Swedish service and leasing business. (b) In December 2008, we recognized asset impairment charges totaling $67.8 million for 2008, primarily related to the write-off of goodwill and intangible assets from our acquisition of TeT on April, 1, 2008. See Note 4 to our consolidated financial statements included herein. (c) In June2007, we completed the sale of our former headquarters facilities, located in Phoenix, Arizona, for a sale price of $16.3million. We recorded a gain of $3.8million on the sale in the second quarter of 2007. During the second quarter of 2007, we initiated a reconfiguration of our global sales and marketing organizations and incurred charges of $2.9 million during the year. During the second quarter of 2007, we increased inventory reserves by $6.1 million primary related to non-PCI compliant products and components. (d) In December 2006, we acquired TPI and incurred a $1.0million charge for the acquired in-process research and development. (e) In September 2006, we completed the sale of our real property in Hong Kong for $5.2million. We recorded a gain of approximately $3.0million on the sale in the third quarter of 2006. See Note 23 to our consolidated financial statements included herein for a presentation of certain of the above information on a quarterly basis for each of the four quarters in the years ended December31, 2010 and 2009. - 34 - Table of Contents Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following sets forth a discussion and analysis of our financial condition and results of operations for the three years ended December31, 2010. This discussion and analysis should be read in conjunction with our consolidated financial statements appearing elsewhere in this Annual Report on Form10-K. The following discussion contains forward-looking statements. Our actual results may differ significantly from the results discussed in such forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed in “Item1A— Risk Factors” of this Annual Report on Form10-K. There are numerous references to the impact of foreign currency translation in the discussion of our results of operations. Over the past several years, the exchange rates between the U.S. Dollar and many foreign currencies, especially the Euro, have fluctuated significantly. When stronger U.S. Dollar exchange rates of the current year are used to translate the results of operations of the subsidiaries denominated in foreign currencies, the resulting impact is a decrease in U.S. Dollars of reported results as compared with the prior period. When the U.S. Dollar weakens, the resulting impact is an increase in U.S. Dollars of reported results as compared with the prior period. On November 17, 2010, we announced that we entered into a definitive merger agreement under which VeriFone will acquire Hypercom in an all-stock merger.The transaction was approved on February 24, 2011 by our stockholders but is still subject to customary regulatory approvals, and is anticipated to close in the second half of 2011, subject to the satisfaction of applicable regulatory approvals and other customary closing conditions.For further information, see Note 1 to our consolidated financial statements included herein. 2010 Overview of Financial Results The following overview highlights certain key events and factors impacting our financial performance for the year ended December31, 2010. During 2010, our primary objectives were: (i) expanding our market share through focus on certain geographies and specific product lines and services; (ii) continuing our margin expansion through operational efficiencies; (iii) strengthening our liquidity; and (iv) moving to a joint development manufacturing model where we will provide hardware specifications to a third party to design, develop and manufacture certain hardware. The objectives we put in place in 2009 and that we continued during 2010 have resulted in one of the strongest financial performances in the history of our Company. We reported record revenue, our gross and operating margins improved, we are back to profitability, and we have strengthened our liquidity with strong cash flows from operations. We also made good progress in our transition to a joint development manufacturing model and expect to start delivering a limited number of new products under this model during 2011. - 35 - Table of Contents Net revenue for the year ended December31, 2010 was $468.4million, a 15.1% increase over the year ended December31, 2009. The primary reasons for the increase were strong demand and new customers in virtually all regions, but primarily in Southern EMEA and Asia-Pacific. Gross profit for the year ended December 31, 2010 was $155.0 million or 33.1% of revenue, compared to $128.4 million or 31.6% of revenue for the year ended December 31, 2009. Gross margin, net of amortization of purchased intangible assets, for the year ended December 31, 2010 includes a 35.4% product gross margin and a 26.6% service gross margin, compared to product and service gross margins of 34.9% and 24.4%, respectively, for the same period in 2009. Product gross margin remained comparable to 2009. The increase in service gross margin was primarily a result of our exiting a marginally profitable large service contract in Brazil during the third quarter of 2009. During 2010, we recorded net income of $6.7 million or $0.12 per share, which was a significant improvement over our 2009 results where we incurred a net loss of ($6.9) million or ($0.13) per share. The 2010 net income was principally the result of record revenue levels during the second half of 2010 due to strong demands and new customers. The loss during 2009 was primarily due to a weak first quarter that was negatively impacted by the global economic downturn and the corresponding decrease in available credit to both businesses and consumers, as well as a general retail slowdown in the Americas. In 2010, we incurred employee severance and related charges as a result of the following initiatives: · Reorganization of our service businesses in Australia and Brazil; · Reorganization of our operations in Asia-Pacific; and · Reorganization of our management team in our offices in Arizona, Mexico and the Caribbean. As a result of these actions, we incurred charges of $2.5 million in 2010. Of the $2.5 million, $0.6 million was recorded in costs of revenue and $1.9 million was recorded in operating expenses. 2011 Outlook On November 17, 2010, we entered into a definitive merger agreement with VeriFone pursuant to which VeriFone will acquire Hypercom in an all-stock merger.The merger was approved by our stockholders on February 24, 2011 and is anticipated to close in the second half of 2011, subject to the satisfaction of applicable regulatory approvals and customary closing conditions.Upon the consummation of the merger, each share of our common stock issued and outstanding immediately prior to the merger will be converted into 0.23 of a share of VeriFone common stock. Critical Accounting Policies and Estimates Our discussion and analysis of our financial condition and results of operations are based upon our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the U.S.The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenue and expenses, and related disclosure of contingent liabilities. On an on-going basis, we evaluate past judgments and our estimates, including those related to bad debts, product returns, long-term contracts, inventories, goodwill and other intangible assets, income taxes, financing operations, foreign currency, and contingencies and litigation. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We believe the following critical accounting policies affect our more significant judgments and estimates used in the preparation of our consolidated financial statements. Revenue Recognition Revenue is recognized when the following criteria are met: (a)persuasive evidence that an arrangement exists; (b)delivery of the products or services has occurred; (c)the selling price is both fixed and determinable; and (d)collectability is reasonably assured. We generally recognize product revenue, including sales to distributors and sales under sales-type leases, upon shipment of product. We recognize service revenue as services are provided and collection of invoiced amounts is reasonably assured. Routine recurring services include terminal repairs, help-desk, on-site technician visits, deployment and the provision of supplies. Amounts received in advance of services being rendered are recorded as deferred revenue. Revenue from long-term contracts that require substantial performance of customized software and hardware over an extended period are recorded based upon the attainment of scheduled substantive performance milestones under the percentage-of-completion method. Operating lease revenue is recognized monthly over the lease term. The units leased under operating leases are included in the balance sheet under “Property, plant and equipment.” We accrue for warranty costs, sales returns and other allowances at the time revenue is recognized. - 36 - Table of Contents Revenue from contracts with multiple element arrangements are recognized as each element is earned on the relative fair value of each element provided the delivered elements have value to customers on a standalone basis. Amounts allocated to each element are based on its objectively determined fair value, such as the sales price for the product or service when it is sold separately or based on competitor prices for similar product or services. We present revenue net of sales taxes and value-added taxes in our consolidated statement of operations. Sales-Type Leases Certain product sales made under lease arrangement are recorded as sales-type lease. Lease contract receivables represent the total lease payments to be received reduced by lease payments already collected. Sales-type lease revenue consists of the initial sale of the product shipped and the interest and maintenance elements of the lease payments as they are earned. An allowance for estimated uncollectible sales-type lease receivables at an amount sufficient to provide adequate protection against losses in our sales-type lease portfolio is recorded. The allowance is determined principally on the basis of historical loss experience and management’s assessment of the credit quality of the sales-type lease customer base. If loss rates increase or customer credit conditions deteriorate, the allowance for uncollectible sales-type leases may need to be increased. Unearned income includes interest and is the amount by which the original sum of the lease contract receivable exceeds the fair value of the equipment sold. The interest element is amortized to lease income using the effective interest method. Stock-Based Compensation We recognize compensation expense over the requisite service period for the fair value of stock options and related awards. For stock options with graded vesting terms, we recognize compensation cost over the requisite service period using the accelerated method. The fair value of our stock-based awards is estimated at the date of grant using key assumptions such as future stock price volatility, expected terms, risk-free interest rates and the expected dividend yield. In addition, we estimate the expected forfeiture rate of our stock grants and only recognize the expense for those shares expected to vest. Product Warranty We accrue for estimated warranty obligations when revenue is recognized based on an estimate of future warranty costs for delivered products and specific known product issues. Such estimates are based on historical experience and expectations of future costs. We periodically evaluate and adjust the accrued warranty costs to the extent actual warranty costs vary from the original estimates. Our warranty period typically extends from one to five years from the date of shipment. Costs associated with maintenance contracts, including extended warranty contracts, are expensed when they are incurred. Actual warranty costs may differ from management’s estimates. Legal and Other Contingencies In the ordinary course of business, we are involved in legal proceedings involving contractual and employment relationships, product liability claims, intellectual property rights, and a variety of other matters. We record contingent liabilities resulting from asserted and unasserted claims against us, when it is probable that a liability has been incurred and the amount of the loss is estimable. Estimating probable losses requires analysis of multiple factors, in some cases including judgments about the potential actions of third-party claimants and courts. Therefore, actual losses in any future period are inherently uncertain. Currently, we do not believe any of our pending legal proceedings or claims will have a material impact on our financial position, results of operations or cash flows. However, if actual or estimated probable future losses exceed our recorded liability for such claims, we would record additional charges as other expense during the period in which the actual loss or change in estimate occurred. For components not yet billed to us by our third-party contract manufacturers, contingent liabilities are recorded by component based on the likelihood of our ultimate usage of the components. Costs Associated with Exit Activities We record costs associated with exit activities such as for employee termination benefits that represent a one-time benefit when management approves and commits to a plan of termination, and communicates the termination arrangement to the employees, or over the future service period, if any. Other costs associated with exit activities may include contract termination costs, including costs related to leased facilities to be abandoned or subleased, and facility and employee relocation costs. In addition, a portion of our restructuring costs are outside the U.S. related to expected employees terminations. We are required to record a liability for this cost when it is probable that we will incur the costs and can reasonably estimate the amount. - 37 - Table of Contents In addition, we accounted for costs of exit activities and involuntary employee termination benefits associated with our 2008 acquisition of TeT in the purchase price allocation of the acquired business if a plan to exit an activity of an acquired company exists, and those costs had no future economic benefit to us andwere incurred as a direct result of the exit plan. Foreign Currency Assets and liabilities of subsidiaries operating outside the U.S. with a functional currency other than U.S. Dollars are translated into U.S. Dollars using year-end exchange rates. Revenue, costs and expenses are translated at the average exchange rates in effect during the year. Foreign currency translation gains and losses are included as a component of accumulated other comprehensive loss. For subsidiaries operating outside the U.S. where the functional currency is U.S. Dollars, monetary assets and liabilities denominated in local currency are remeasured at year-end exchange rates whereas non-monetary assets, including inventories and property, plant and equipment, are reflected at historical rates. Revenue, costs and expenses are translated at the average exchange rates in effect during the year. Any gains or losses from foreign currency remeasurement are included in foreign currency loss on our consolidated statements of operation. Income Taxes Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities from a change in tax laws (including rates) is recognized in income in the period that includes the enactment date. See Note 16 to the consolidated financial statements regarding the valuation reserve against our deferred tax assets. We do not provide for federal income taxes on the undistributed earnings of our international subsidiaries because earnings are reinvested and, in the opinion of management, will continue to be reinvested indefinitely. Goodwill Goodwill is recorded when the purchase price paid for an acquisition exceeds the estimated fair value of the net identified tangible and intangible assets acquired. The Company is required to perform an impairment assessment at least annually and more frequently under certain circumstances.The Company performs its annually required impairment assessment on its December 31 goodwill balance. If the Company determines through the impairment process that goodwill has been impaired, the Company will record the impairment charge in the statement of operations. There can be no assurance that future goodwill impairment tests will not result in a charge to earnings. Impairment of Long-Lived Assets The Company assesses the potential impairment of long-lived assets, other than goodwill, when events or changes in circumstances indicate that the carrying value of the assets may not be recoverable. Factors that the Company considers in deciding when to perform an impairment review include significant under-performance of a product line in relation to expectations, significant negative industry or economic trends, and significant changes or planned changes in the Company’s use of the assets. Recoverability of assets that will continue to be used in the Company’s operations is measured by comparing the carrying amount of the asset grouping to the Company’s estimate of the related total future net cash flows. If an asset carrying value is not recoverable through the related cash flows, the asset is considered to be impaired. The impairment is measured by the difference between the asset grouping’s carrying amount and its fair value, based on the best information available, including market prices or discounted cash flow analysis. If the assets determined to be impaired are to be held and used, the Company recognizes an impairment loss through a charge to operating results to the extent the present value of anticipated net cash flows attributable to the asset are less than the asset’s carrying value. When it is determined that the useful lives of assets are shorter than originally estimated, and there are sufficient cash flows to support the carrying value of the assets, the Company will accelerate the rate of amortization charges in order to fully amortize the assets over their new shorter useful lives. This process requires the use of estimates and assumptions, which are subject to a high degree of judgment. If these assumptions change in the future, the Company may be required to record impairment charges for these assets. There can be no assurance that future long-lived asset impairment tests will not result in a charge to earnings. - 38 - Table of Contents Brazilian Building Sale In connection with the sale of real property in Brazil, we will continue to defer the gain related to the sale until we no longer have continuing involvement in the building, the buyer’s initial and continuing investments are adequate to demonstrate a commitment to pay for the property, and collectability of the remaining amounts due is reasonably assured either by collection of the majority of the receivable or our determination that the amounts due are not subject to future subordination from a bank or other lender. Impact of Recently Issued Accounting Pronouncements See Note 2 to the consolidated financial statements included herein for a discussion of recent accounting pronouncements. Comparison of Years Ended December31, 2010 and 2009 % of % of Dollar Revenue Revenue Change (Dollars in thousands, except share data) Net revenue: Product $ % $ % $ Service % % Total net revenue % % Costs of revenue: Product % % Service % % ) Amortization of purchased intangible assets % % ) Total costs of revenue % % Gross profit: Product % % Service % % Amortization of purchased intangible assets ) -0.3
